                                Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 1 of 67
 DocuSign Envelope ID: 66901483-7286-4047-976F-114D0FFB7066

                       AWARD/CONTRACT                                         11. THIS CONTRACT IS A RATED ORDER
                                                                                  UNDER DPAS 115 CFR 700\
                                                                                                                                           •     IRATING                                  rAGE OF PAGES
                                                                                                                                                                                              1  I     67
  2. CONTRACT (Proc. Inst. /dent.} NO.                                                                                                 13. EFFECTIVE DATE     t•   REQUISITION/PURCHASE REQUEST/PROJECT NO.
  70SBUR19C00000015                                                                                                                       9/3012019            NRCl 90055
  5.ISSUEDBY                                             CODEj                        CIS                           a. ADMINISTERED BY (If other than Item 5)                     CODE!

  USCIS Contracting Office
  Department of Homeland Security
  70 Kimball Avenue
  South Burlington VT 05403

                                                                                                                                                                                                           SCD-C
  7. NAME AND ADDRESS OF CONTRACTOR (No., $/reel, count,y, State and ZIP Code)                                                          8. DELIVERY

                                                                                                                                          •   FOB ORIGIN                        l[j   OTHER (See below/
  CHEROKEE NATION 3S LLC                                                                                                                9. DISCOUNT FOR PROMPT PAYMENT
  10838 E MARSHALL ST SUITE 220
  TULSA OK 741165683                                                                                                                                        Net 30


                                                                                                                                        10. SUBMIT!NVOICES                               ITEM



  CODE       0783120940000
  11. SHIP TO/MARK FOR                                   COOEI
                                                                 IFACILITY CODE
                                                                                     NRC
                                                                                                                                        (4 copies unless otherwise spectfied)
                                                                                                                                        TO THE AOORESS SHOWN IN


                                                                                                                    12. PAYMENT WILL BE MADE BY
                                                                                                                                                                                  •
                                                                                                                                                                                 CODE     WEBVIEW
  National Records Center                                                                                           See Invoicing Instructions
  Department of Homeland Security
  U.S. Citizenship & Immigration Serv
  150 NW Space Center Loop, Ste 100
  Lees Summit MO 64064-2138

  13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:                                                     14. ACCOUNTING AND APPROPRIATION DATA
      0 10 u.s.c. 2304 (C) (                         l         ~1 U.S.C. 3304 lal (                5            l                                           See Schedule
   15A. ITEMNO                                               158. SUPPLIES/SERVICES                                                        15C.   150.          15E. UNIT PRICE                    15F.AMOUNT
                                                                                                                                         QUANTITY UNIT



                    t:ontinued

                                                                                                        16 TABLE OF CONTENTS
                                                                                                                                 15G. TOTAL AMOUNT OF CONTRACT
                                                                                                                                                                           •I                              $3,856,548.00

     IXI     SEC.     DESCRIPTION                                                                      PAGE(Sl          !XI     SEC.    DESCRIPTION                                                            PAGE:(Sl
           PART I• THE SCHEDULE                                                                                                 PART U• CONTRACT CLAUSES
       X       A      SOLICITATION/CONTRACT FORM                                                          1-3               X     I     CONTRACT CLAUSES                                                           4-28
              B       SUPPLIES OR SERVICES ANO PRICES/COSTS                                                                     PART Ill • LIST OF DOCUMENTS, EXHIBITS ANO OTHER ATTACH.
              C      DESCR!PTIONISPECSJWORK STATEMENT                                                                       X     J     LIST OF ATTACHMENTS                                                      29-67
              0      PACKAGING AND MARKING                                                                                      PART IV· REPRESENTATIONS ANO INSTRUCTIONS
              E      INSPECTION ANO ACCEPTANCE                                                                                    K     REPRESENTATIONS. CERTIFICATIONS AND
               F     DELIVERIES OR PERFORMANCE                                                                                          OTHER STATEMENTS OF OFFERORS
              G       CONTRACT ADMINISTRATION DATA                                                                                L     INSTRS., CONDS .. ANO NOTICES TO OFFERORS
              H       SPECIAL CONTRACT REQUIREMENTS                                                                               M     EVALUATION FACTORS FOR AWARD
                CONTRACTtNG OFFICER WILL COMPLETE ITEM 17 SEALED-SID OR NEGOTIATED PROCUREMEN OR 18 SEALED-BED PROCUREMEN AS APPLICABLE
  17. l[]CONTRACTOR' s NEGOTIATEDAGREEMENT(ConllllCtoris,equlredtosignlhis        18.                                   •
                                                                                          SEALED-BIO AWARD (Contractor is not required to sign this document./ Your bid on
  document and re/um       l      copies to Issuing office.} Contractor agreoa to SollcttaUon Number
  furnish and delivar all items or pelform all th<> services set fOl111 or 01118/Wise !denlffied                    lnduding Ille additions or manges made by you which addmons or changes are set forth
  above and on any continuation Sheets for the conSideration stated herein. The rights and                          In full above, is hereby accepted as to the Items listed above and on any continuation
  obligations of the parties to this contract Shall be subject to and governed by the following                     Sheets. This award consummates Ille contract which consists of the following
  doruments: (a) lhis award/contract, (b) Ille solicitation, if any, and (c) sum proviSlons.                        documents: (a) the Govemmenrs solicitation end your bid, and (bl this award/contract.
  represantations, certlficaUons, and speelfications, as are attached or Incorporated by                            No l'urther contractual document Is necessary. (Block 18 should be checked only when
  reference herein. )'.ttachments ate listed herein.
  19A. NAME AND TITLE OF SIGNER (Type o, print)
 Ryan Wasmus, Operations General Manager
  198. NAME OF CONTRACTOR                                                              19C. DATE SIGNED                                                                                            OC. DATE SIGNED


                                                                                         09/25/2019                                                                                                 9 \ 2l.Q._\ \9
                                     rizedto · n
                                                                                                                                                                                  STANDARD FORM 29 (Rev. J/2013)
  AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                                               Prosa1bod by GSA• FAR ('8 CFR) 53.2U(a)
  Previous edition is NOT usable




                    UNREDACTED VERSION OF
                    DOCUMENT SOUGHT TO BE SEALED                                                                                                                                      EXHIBIT O
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                                                                                               NTG_00012707
                             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 2 of 67
                                              REFEREf\JCE 1·40. OF DOCUMEi'ff 8Eli'JG CONTINUED                                                                 f-'AGE      ()F
CONTINUATION SHEET                            70SBUR19C00000015                                                                                                     2                  67

l~AIVIE OF OFFEROR OR CO"JTRACTOR

CHEROKEE :N.I\TION
            .      3S LLC
ITEIVI ~-JO                                  SUPPLIES/SERVICES                                    QUi>J,TITY Ui'H                 UNIT PRICE                                  AMOLlf\JT

   (A)                                                  (B)                                             (C)         (D)                 (E)                                          (F)

                DUNS Number:     078312094+0000
                SBA Requirement# HK1562168334J
                This Firm-Fixed Price contract is to provide
                support services to The Department of Homeland
                Security (DHS) United States Citizenship and
                IInrn.igration Ser'-./ices (USC IS) Na.tional Records
                Center (NRC) to assist with Freedom of
                Information Act (FOIA) Backlog Reduction Support
                Services as outlined in the attached Statement of
                Work.
                The contractor shall start work as soon as an
                authorization to work has been issued by the
                Contracting Officer.
                AAP Number: 2019046846
                Accounting Info:
                FEREC12 000 EX 20-04-00-000
                07-60-0100-60-00-00-00 GE-25-37-00 0c000l
                Period of Performance: 09/30/2019 to 09/29/2020
                                                                                                      •-•-•-•-•-•-• •-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•I

   0001         Base Track 2 Cases (priced per case) to be                                             Proprietary Information                                 i            3,856/548400
                processed in accordance with the attached
                Statement of work.
                Firm-fixed-price
                The contractor will only be paid for completed
                and accepted cases.
                Obligated Amount: $3,856 1 548.00


                                                                                                  ;
   1001         Track 2 Cases to be processed in accordance with                                  ! Proprietary Information                                                                 0.00
                                                                                                  i ·-·-·-·-·-·-· ·-·-·-·--·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·
                the attached Statement of Work.
                Firm-fixed-price
                The contractor will only be paid for completed
                and accepted cases .
                .?,:mount: JProprietarylnformation pption Line Item)
                o8 / o1 / 2 ozcr·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-'


   2001          Track 2 Cases to be processed in accordance with                                 i~-·-·-·-·-·-·-·
                                                                                                     Proprietary Information
                                                                                                                   ·-·-·-· ·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-
                                                                                                                                                                                            0.00
                 the attached Statement of Work.
                 Firm-fixed-price
                 The contractor will only be paid for completed
                 and accepted cases .
                                !
                .Arn.ount: Proprietarylnformation !(Option Line Item)
                 08/01/20~i                       .

                Attachments:
                Terms and Conditions including Security
                Requirements
                Statement of Work
                Wage Determination
                Continued ...



AUTHORIZED FOR LOCAL REPR(                                                                                                                                    OPTIONAL FORM 336 (4-86)
                                                                                                                                                              Sponsored by GSA
                                                                                                                                                              F/,R (48 CFR) 53.110




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                                                                    NTG_00012708
                             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 3 of 67
                                    REFEREf\JCE 1·40. OF DOCUMEi'ff 8Eli'JG CONTINUED                                    f-'AGE       ()F
CONTINUATION SHEET                  70SBUR19C00000015                                                                             3             67

l~AIVIE OF OFFEROR OR CO"JTRACTOR

CHEROKEE :N.I\TION
            .      3S LLC
ITEIVI ~-JO                         SUPPLIES/SERVICES                                   QUi>J,TITY Ui'H   UNIT PRICE                   AMOLlf\JT

   (A)                                      (B)                                            (C)     (D)       (E)                              (F)

                The total amount of award: $9,726,122.40. The
                obligation for this award is shown in box 15G.




AUTHORIZED FOR LOCAL REPR(                                                                                             OPTIONAL FORM 336 (4-86)
                                                                                                                       Sponsored by GSA
                                                                                                                       F/,R (48 CFR) 53.110




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                              NTG_00012709
                Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 4 of 67
                                                                                            70SBUR19C00000015


                                       PART II
        FREEDOM OF INFORMATION ACT (FOIA) BACKLOG REDUCTION SUPPORT SERVICES


                                CONTRACT CLAl.JSES, TERMS AND CONDITIONS


        FAR CLAUSES INCORPORATED BY REFERENCE

        52.252-2 CLAUSES IN CORPORA TED BY REFERENCE (FEB 1998)

        111is contract incorporates one or more clauses by reference, with the same force and effect as if they
        were given in full text. lJpon request the Contracting Officer will make their full text available. Also, the
        full text of a clause may be accessed electronically at this address: http hvw\v.acqutsition.gov/far.

                                                       (End of clause)

        52.202-1        Definitions (Nov 2013)
        52.203-17       Contractor Employee Whistleblower Rights and Requirement To Inform
                        Employees of Whistleblower Rights (APR 2014)
        52.204-4        Printed or Copied Double-Sided on Postconsumer Fiber Content Paper (MAY 2011)
        52.204-9        Personal Identity Verification of Contractor Personnel (JAN 2011)
        52.204-13       System for Award Management Maintenance (Oct 2018)
        52.204-18       Commercial and Government Entity Code Maintenance (JUL 2016)
        52.204-19       Incorporation by Reference of Representations and Certifications (DEC 2014)
        52.212-4        Contract Terms and Conditions - Commercial Items (OCT 2018)
        52.225-13       Restriction on Certain Foreign Purchases (Jun 2008)
        52.232-39       l.Jnenforceability of l.Jnauthorized Obligations (Jun 2013)
        52.232-40       Providing Accelerated Payments to Small Business Subcontractors (DEC 2013)
        52.245-1        Government Property (JAN 2017) - See GP1' Table in Other Requirements Below

        FAR CLAUSES IN FULL TEXT

        52.212-5 - Contract Terms and Conditions Required to Implement Statutes or Executive Orders-
        Commercial Items (Aug 2019)

        (a) 111e Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses, which
        are tncorporated in this contract by reference, to implement provtsions oflaw or Executive orders
        applicable to acquisitions of commercial items:
             (I) 52.203-19, Prohtbitton on Requiring Certain Internal Confidentiafay Agreements or Statements
        (Jan 2017) ( section 743 of Division E, Title V [L of the Consolidated and Further Continuing
        Appropriations Act, 2015 (Pub. L. 113-235) and its successor provisions in subsequent appropriations
        acts (and as extended in continuing resolutions)).
              (2) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or
        Provided by Kaspersky Lab and Other Covered Enttties (Jul 2018) (Section 1634 of Pub. L. 115-91).
              (3) 52.204-25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance
        Services or Equipment. (Aug 2019) (Section 889(a)(1)(A) of Pub. L. 115-232).
              (4) 52.209-10, Prohibition on Contracting with foverted Domestic Corporations (Nov 2015).
              (5) 52.233-3, Protest After Award (Aug 1996) (31 U.S.C. 3553).
              (6) 52.233-4, Applicable Law for Breach of Contract Claim (Oct 2004) (Public Laws 108-77 and
        108-78 (19 U.S.C. 3805 note)).

                                                            II-4




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                        NTG_00012710
                Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 5 of 67
                                                                                             70SBUR19C00000015


            (b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting
        Officer has indicated as being incorporated in this contract by reference to implement provisions of law or
        Executive orders applicable to acquisitions of commercial items:
         _lL ( l) 52.203-6, Restrictions on Subcontractor Sales to the Government (Sept 2006), with Alternate I
        (Oct 1995) (41 U5.C. 4704 and 10 U.S.C. 2402).
          X (2) 52.203-13, Contractor Code of Business Ethics and Conduct (Oct 2015) (41 U.S.C. 3509)).
        _ _ (3) 52.203-15, Whistleblower Protections under the American Recovery and Reinvestment Act of
        2009 (June 2010) (Section 1553 of Pub. L. 111-5). (Applies to contracts funded by the Amelican
        Recovery and Reinvestment Act of 2009.)
          X (4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract Awards (Oct 2018)
        (Pub. L. 109-282) (31 U.S.C. 6101 note).
        _ _ (5) [Reserved].
          X (6) 52.204-14, Service Contract Reporting Requirements (Oct 2016) (Pub. L. 111-117, section 743
        ofDiv. C).
         _ _ (7) 52.204-15, Senrice Contract Reporting Requirements for Indefinite-Delivery Contracts
        (Oct 2016) (Pub. L. 111-117, section 743 of Div. C).
          X (8) 52.209-6, Protecting the Government's Interest When Subcontracting with Contractors
        Deban-ed, Suspended, or Proposed for Debarment. (Oct 2015) (31 U.S.C. 610 I note).
          _lL (9) 52.209-9, Updates of Publicly Available Information Regarding Responsibility Matters
        (Oct 2018) (41 U.S.C. 2313).
         _ _ (10) [Reserved].
         _ _ (l l) (i) 52.219-3, Notice ofHUBZone Set-Aside or Sole-Source Award (Nov 2011)
        (15 U.S.C.657a).
                     (ii) Alternate I (Nov 2011) of 52.219-3.
         _ _ ( 12) (i) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business Concerns
        (Oct 2014) (if the offeror elects to waive the preference, it shall so indicate in its offer) (15 U.S.C. 657a).
         _ _ (ii) Alternate I (Jan 2011) of 52.219-4.
         _ _ (13) [Reserved]
         _ _ (14) (i) 52.219-6, Notice of Total Small Business Set-Aside (Nov 2011) (15 U.S.C.644).
         _ _ (ii) Alternate I (Nov 2011).
         _ _ (iii) Alternate H (Nov 2011).
         _ _ (15) (i) 52.219-7, Notice of Partial Small Business Set-Aside (June 2003) (15 U.S.C. 644).
                      (ii) Alternate I (Oct 1995) of52.219-7.
                     (iii) Alternate II (]\far 2004) of 52.219-7.
         _ _ (16) 52.219-8, Utilization of Small Business Concerns (Oct 2018) (15 U.S.C. 637(d)(2) and (3)).
         _ _ (17) (i) 52.219-9, Small Business Subcontracting Plan (Aug 2018) (15 U.S.C. 637(d)(4))
                   (ii) Alternate I (Jan 2017) of52.219-9.
                   (iii) Alternate [I (Nov 2016) of52.219-9.
                   (iv) Alternate III (Nov 2016) of 52.219-9.
                   (v) Alternate JV (Aug 2018) of52.219-9
                 (18) 52.219-13, Notice of Set-Aside of Orders (Nov 2011) (15 U.S.C. 644(r)).
                 (19) 52.219-14, Limitations on Subcontracting (Jan 2017) (15 U .S.C.637(a)(l4)).
         _ _ (20) 52.219-16, Liquidated Damages-Subcontracting Plan (Jan 1999) (15 U.S.C. 637(d)(4)(F)(i)).
         _ _ (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside
        (Nov 2011) (15 U.S.C. 657t).
          _1L(22) 52.219-28, Post Award Small Business Program Rerepresentation (Jul 2013)
        (15 U.S.C. 632(a)(2)).
         _ _ (23) 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically Disadvantaged
        Women-Owned Small Business Concerns (Dec 2015) (15 U.S.C. 637(111)).


                                                             II-5




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                         NTG_00012711
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 6 of 67
                                                                                       70SBUR19C00000015


         _ _ (24) 52.219-30, Notice of Set-Aside for, or Sole Source Award to, Women-Owned Small Business
        Concerns Eligible Under the Women-Owned Small Business Program (Dec 2015) (15 U.S.C. 637(m)) .
          ....K_ (25) 52.222-3, Convict Labor (June 2003) (E.O.11755).
          _ _ (26) 52.222-19, Child Labor-Cooperation with Authorities and Remedies (Jan 2018)
        (E.O.13126).
        _ _ (27) 52.222-21, Prohibition of Segregated Facilities (Apr 2015).
        _ _ (28) (i) 52.222-26, Equal Opp01tunity (Sept 2016) (E.O.11246).
                    (ii) Alternate I (Feb 1999) of 52.222-26.
        _ _ (29) (i) 52.222-35, Equal Opportunity for Veterans (Oct 2015) (38 U.S.C. 4212).
                      (ii) Alternate] (July 2014) of 52.222-35.
        _ _ (30) (i) 52.222-36, Equal Opportunity for Workers with Disabilities (Jul 2014) (29 U.S. C. 793).
                      (ii) Alternate I (July 2014) of 52.222-36.
                 (31) 52.222-37, Employment Reports on Veterans (Feb 2016) (38 U.S.C. 4212).
             X (32) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act
        (Dec 2010) (E.O. 13496).
              X (33) (i) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O.
        13627).
                    (ii) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).
             X (34) 52.222-54, Employment Eligibility Verification (Oct 2015). (Executive Order 12989). (Not
        applicable to the acquisition of commercially available off-the-shelf items or certain other types of
        commercial items as prescribed in 22.1803.)
        _ _ (35) (i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA---Designated
        Items (May 2008) (42 U.S.C. 6962(c)(3)(A)(ii)). (Not applicable to the acquisition of commercially
        available off-the-shelf items.)
        _ _ (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not applicable to the
        acquisition of commercially available off-the-shelf items.)
        _ _ (36) 52.223-11, Ozone-Depleting Substances and High Global Warming Potential
        Hydrofiuorocarbons (Jun 2016) (E.O. 13693).
        _ _ (37) 52.223-12, Maintenance, Service, Repair, or Disposal of Refrigeration Equipment and Air
        Conditioners (Jun2016) (E.O. 13693).
        _ _ (38) (i) 52.223-13, Acquisition ofEPEAT(R)-Registered Imaging Equipment (Jun 2014) (E.O.s
        13423 and 13514).
        _ _ (ii) Alternate I (Oct 2015) of 52.223-13.
        _ _ (39) (i) 52.223-14, Acquisition ofEPEAT<R1-Registered Televisions (Jun 2014) (E.O.s 13423 and
        13514).
         _ _ (ii) Alternate I (Jun 2014) of 52.223-14.
         _ _ (40) 52.223-15, Energy Efficiency in Energy-Consuming Products (Dec 2007) (42 U.S.C. 8259b).
          _ _ (41) (i) 52.223-16, Acquisition ofEPEAT@-Registered Personal Computer Products (Oct 2015)
        (E.O.s 13423 and 13514).
         _ _ (ii) Alternate I (Jun 2014) of 52.223-16 .
          ....K_ (42) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging vv11ile Driving (Aug
        20ll)(E.O. 13513).
        _ _ (43) 52.223-20, Aerosols (Jun 2016) (E.O. 13693).
        - - - (44) 52.223-21, Foams (Jun 2016) (E.O. 13693).
          ~(45) (i) 52.224-3 Privacy Training (Jan 2017) (5 U.S.C. 552 a).
         _ _ (ii) Alternate I (Jan 2017) of 52.224-3.
        _ _ (46) 52.225-L Buy American-Supplies (May 2014) (41 U.S.C. chapter 83).
        _ _ (47) (i) 52.225-3, Buy American-Free Trade Agreements-Israeli Trade Act (May 2014)
        (41 U.S.C. chapter 83, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, 19 U.S.C. 3805 note, 19 U.S.C. 4001 no



                                                         II-6




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                  NTG_00012712
                Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 7 of 67
                                                                                           70SBUR19C00000015


        te, Pub. L. 103-182, 108-77, 108-78, 108-286, 108-302, 109-53, 109-169, 109-283, 110-138, 112-41,
        112-42, and 112-43.
         _ _ (ii) Alternate I (May 2014) of 52.225-3.
         _ _ (iii) Alternate H (May 2014) of 52.225-3.
        _ _ (iv) Alternate HI (l\fay 2014) of 52.225-3.
        _ _ (48) 52.225-5, Trade Agreements (Aug 2018) (19 U.S.C. 2501, et seq., 19 U.S.C. 3301 note).
        _ _ (49) 52.225-13, Restrictions on Certain Foreign Purchases (June 2008) (E.O.'s, proclamations,
        and statutes administered by the Office of foreign Assets Control of the Department of the Treasury).
        _ _ (50) 52.225-26, Contractors Performing Private Security Functions Outside the United States
        (Oct 2016) (Section 862, as amended, of the National Defense Authorization Act for Fiscal Year
        2008; IO U.S.C. 2302 Note).
        _ _ (51) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42 U.S.C. 5150).
         _ _ (52) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area (Nov 2007)
        (42 U.S.C. 5150).
         _ _ (53) 52.232-29, Ten11S for Financing of Purchases of Commercial Items (Feb 2002)
        (41 U.S.C.4505, 10 U.S.C.2307(fJ).
        _ _ (54) 52.232-30, Installment Payments for Commercial Items (Jan 2017)
        (41 U.S.C.4505, 10 U.S.C.2307(f)).
           X (55) 52.232-33, Payment by Electronic Funds Transfer-System for Award Management (Oct 2018)
        (31 U.S.C. 3332).
        _ _ (56) 52.232-34, Payment by Electronic Funds Transfer-Other than System for Award Management
        (Jul 2013) (31 U.S.C.3332).
        _ _ (57) 52.232-36, Payment by Third Party (May 2014) (31 U.S.C.3332).
         _x_ (58) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).
        _ _ (59) 52.242-5, Payments to Small Business Subcontractors (Jan 2017) (15 U .S.C. 637(d)(l3)).
        _ _ (60) (i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006)
        (46 U.S.C. Appx. 124l(b) and 10 U.S.C. 2631).
         _ _ (ii) Alternate I (Apr 2003) of 52.247-64.
         _ _ (iii) Alternate II (Feb 2006) of 52.247-64.
            (c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to commercial
        services, that the Contracting Officer has indicated as being incorporated in this contract by reference to
        implement provisions of law or Executive orders applicable to acquisitions of commercial items:
          _K_ (I) 52.222-17, Nondisplacement of Qualified Workers (May 2014)(E.O. 13495).
            X (2) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67).
           X (3) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 2014)
        (29 U.S.C. 206 and 41 U.S.C. chapter 67) .
         .JL (4) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price Adjustment
        (Multiple Year and Option Contracts) (Aug 2014) (29 U.S.C. 206 and 41 U.S.C. chapter 67).
        _ _ (5) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards-Price Adjustment
        (May 2014) (29 U.S.C. 206 and 41 U.S.C. chapter 67).
        _ _ (6) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts
        for Maintenance, Calibration, or Repair of Certain Equipment-Requirements (May 2014)
        (41 U.S.C. chapter 67).
        _ _ (7) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts
        for Certain Services-Requirements (May 2014) (41 U.S.C. chapter 67).
          X (8) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).
          _K_ (9) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.O. 13706).
         _ _ (10) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (May 2014)
        (42 U.S.C. 1792).



                                                           II-7




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                      NTG_00012713
                Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 8 of 67
                                                                                              70SBUR19C00000015


            (d) Comptroller General Examination of Record. The Contractor shall comply with the provisions of
        this paragraph (d) if this contract was awarded using other than sealed bid, is in excess of the simplified
        acquisition threshold, and does not contain the clause at 52.215-2, Audit and Records-Negotiation.
                (1) The Comptroller General of the United States, or an authorized representative of the
        Comptroller General, shall have access to and right to examine any of the Contractor's directly pertinent
        records involving transactions related to this contract.
                (2) The Contractor shall make available at its offices at all reasonable times the records, materials,
        and other evidence for examination, audit, or reproduction, until 3 years after final payment under this
        contract or for any shorter period specified in FAR subpart 4. 7, Contractor Records Retention, of the
        other clauses of this contract. ff this contract is completely or pmtially tern1inated, the records relating to
        the work terminated shall be made available for 3 years after any resulting final termination settlement.
        Records relating to appeals under the disputes clause or to litigation or the settlement of claims arising
        under or relating to this contract shall be made available until such appeals, litigation, or claims are finally
        resolved.
                (3) As used in this clause, records include books, documents, accounting procedures and practices,
        and other data, regardless of type and regardless of form. This does not require the Contractor to create or
        maintain any record that the Contractor does not maintain in the ordinary course of business or pursuant
        to a provision oflaw.
            (e) (I) Notwithstanding the requirements of the clauses in paragraphs (a), (b), (c), and (d) of this
        clause, the Contractor is not required to flow down any FAR clause, other than those in this paragraph
        (e)(l) in a subcontract for commercial items. Unless other.vise indicated below, the extent of the flow
        down shall be as required by the clause-
                    (i) 52.203-13, Contractor Code of Business Ethics and Conduct (Oct 2015) (41 U.S.C. 3509).
                    (ii) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or
        Statements (Jan 2017) (section 743 of Division E, Title VH, of the Consolidated and Further Continuing
        Appropriations Act, 2015 (Pub. L. 113-235) and its successor provisions in subsequent appropriations
        acts (and as extended in continuing resolutions)).
                    (iii) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or
        Provided by Kaspersky Lab and Other Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91).
                    (iv) 52.204-25, Prohibition on Contracting for Certain Telecommunications and Video
        Surveillance Services or Equipment. (Aug 2019) (Section 889(a)( l )(A) of Pub. L. 115-232).
                    (v) 52.219-8, Utilization of Small Business Concerns (Oct 2018) (15 U .S.C.637(d)(2) and (3)),
        in all subcontracts that offer further subcontracting opportunities. If the subcontract (except subcontracts
        to small business concerns) exceeds $700,000 ($ 1.5 million for construction of any public facility), the
        subcontractor must include 52.219-8 in lower tier subcontracts that offer subcontracting opportunities.
                    (vi) 52.222-17, Nondisplacement of Qualified Workers (May 2014) (E.O. 13495). Flow down
        required in accordance with paragraph (1) of FAR clause 52.222-17.
                    (vii) 52.222-21, Prohibition of Segregated Facilities (Apr 2015).
                    (viii) 52.222-26, Equal Opportunity (Sept 2015) (E.O.11246).
                    (ix) 52.222-35, Equal Opportunity for Veterans (Oct 2015) (38 U.S.C.4212).
                    (x) 52.222-36, Equal Opportunity for Workers with Disabilities (Jul 2014) (29 U.S.C.793).
                    (xi) 52.222-37, Employment Reports on Veterans (Feb 2016) (38 U.S.C.4212)
                   (xii) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act
        (Dec 2010) (E.O. 13496). Flow down required in accordance with paragraph (f) of FAR clause 52.222-40.
                    (xiii) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67).
                    (xiv) (A) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and
        E.O 13627).
                        (B) Alternate I (Mar 2015) of 52.222-50(22 U.S.C. chapter 78 and E.O 13627).
                    (xv) 52.222-51, Exemption from Application of the Service Contract Labor Standards to
        Contracts for Maintenance, Calibration, or Repair of Ce1tain Equipment-Requirements (May 2014)
        (41 U.S.C. chapter 67).

                                                              II-8




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                          NTG_00012714
                Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 9 of 67
                                                                                               70SBUR19C00000015


                    (xvi) 52.222-53, Exemption from Application of the Service Contract Labor Standards to
        Contracts for Certain Services-Requirements (May 2014) (41 U.S.C. chapter 67).
                    (xvii) 52.222-54, Employment Eligibility Verification (Oct 2015) (E.O. 12989).
                    (xviii) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).
                    (xix) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.O. 13706).
                    (xx) (A) 52.224-3, Privacy Training (Jan 2017) (5 U.S.C. 552a).
                       (B) Alternate I (Jan 2017) of52.224-3.
                    (xxi) 52.225-26, Contractors Performing Private Security Functions Outside the United States
        ( Oct 2016) (Section 862, as amended, of the National Defense Authorization Act for Fiscal Year
        2008; 10 U.S.C. 2302 Note).
                    (xxii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (May 2014)
        (42 U.S.C. 1792). Flow down required in accordance with paragraph (e) of FAR clause 52.226-6.
                    (xxiii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006)
        (46 U.S.C. Appx.124l(b) and 10 U.S.C.2631). Flow down required in accordance with paragraph (d) of
        FAR clause 52.247-64.
                (2) While not required, the Contractor may include in its subcontracts for commercial items a
        minimal number of additional clauses necessary to satisfy its contractual obligations.
                                                        (End of clause)


        52.217-9 - Option to Extend the Term of the Contract (MAR 2000)

        (a) TI1e Government may extend the tenn of this contract by written notice to the Contractor within 30
        days; provided that the Government gives the Contractor a preliminary written notice of its intent to
        extend at least 60 days before the contract expires. The preliminary notice does not commit the
        Government to an extension.
        (b) ff the Government exercises th.is option, the extended contract shall be considered to include th.is
        option clause.
        (c) The total duration of this contract including the exercise of any options under this clause, shall not
        exceed 36 months.
                                                       (End of Clause)

        52.219-14- Limitations on Subcontracting (DEVIATION 2019-01)

        (a) This clause does not apply to the unrestricted portion of a partial set-aside.
        (b) Definition. As used in th.is clause-
        "Similarly situated entity" means a first-tier subcontractor, including an independent contractor, that has
        the same small business program status as that which. qualified the prime contractor for the award, and
        that is considered small for the NAICS code the prime contractor assigned to the subcontract the
        subcontractor will perfon11. An example of a similarly situated entity is a first-tier subcontractor th.at is a
        HUBZone small business concern for a HUBZone set- aside or sole source award under the HUBZone
        Program.
        (c) Applicability. This clause applies only to-
         0) Contracts that have been set aside or reserved any of the small business concerns identified in
         19.000(a)(3):
        (2) Part or parts of a multiple-award contract that have been set aside for any of the small business
        concerns identified in l 9.000(a)(3);
        (3) Contracts that have been awarded on a sole-source basis in accordance with subparts 19.8, 19.13,
         19.14, and 19.15; and
        (4) Orders set aside for any of the small business concerns identified in 19 .000(a)(3) under multiple-
        award contracts as described in 8.405-5 and 16.505(b)(2)(i)(F).

                                                              II-9




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                           NTG_00012715
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 10 of 67
                                                                                            70SBUR19C00000015


        (d) Independent contractors. An independent contractor shall be considered a subcontractoL
        (e) Agreement. By submission of an offer and execution of a contract, the Offeror/Contractor agrees in
        perfom1ance of the contract in the case of a contract for-
        (1) Services (except constmction), it will not pay more than 50 percent of the amount paid by the
        Government for contract performance to subcontractors that are not similarly situated entities. Any work
        that a similarly situated entity further subcontracts will count toward the 50 percent subcontract amount
        that cannot be exceeded;
        (2) Supplies (other than procurement from a nonmanufacturer of such supplies), it will not pay more than
        50 percent of the amount paid by the Government for contract performance, excluding the cost of
        materials, to subcontractors that are not similarly situated entities. Any work that a similarly situated
        entity further subcontracts will count toward the 50 percent subcontract amount that cannot be exceeded;
        (3) General constmction, it will not pay more than 85 percent of the amount paid by the Government for
        contract pe1formance, excluding the cost of materials, to subcontractors that are not similarly situated
        entities. Any work that a similarly situated entity further subcontracts will count toward the 85 percent
        subcontract amount that cannot be exceeded; or
         (4) Construction by special trade contractors, it will not pay more than 75 percent of the amount paid by
        the Government for contract performance, excluding the cost of materials, to subcontractors that are not
        similarly situated entities. Any work that a similarly situated entity further subcontracts will count toward
        the 75 percent subcontract amount that cannot be exceeded.
        (f) A joint venture agrees that, in the performance of the contract, the applicable percentage specified in
        paragraph (e) of this clause will be performed by the aggregate of the joint venture participants.
                                                        ( End of clause)


        52.219-71 - Section 8(a) Direct Awards (De"iation)

         (a) This contract is issued as a direct award between the contracting activity and the 8(a) contractor
        pursuant to a Pmtnership Agreement between the Small Business Administration
        (SBA) and the Depaitment of Homelai1d Security (DHS). SBA retains responsibility for 8(a)
        certification, 8(a) eligibility determinations and related issues, and providing counseling and assistance to
        the 8(a) contractor under the 8(a) program. The cognizant SBA district office is:

                                                Ms. Vanessa R Woodfork
                           The U.S. Small Business Administration --- Oklahoma District Office
                                         Lead Business Opportunity Specialist
                                          3 0 l Northwest 6th Street Suite 116
                                                Oklahoma City, OK 73102

         (b)     The contracting activity is responsible for administering the contract and taking any action on
        behalf of the Government under the terms and conditions of the contract. However, the contracting
        activity shall give advance notice to the SBA before it issues a final notice terminating perfonnance,
        either in whole or in part, under the contract. The contracting activity shall also coordinate with SBA
        prior to processing any novation agreement. The contracting activity may assign contract administration
        functions to a contract administration office.
        (c)      The contractor agrees:
        (1)      to notif'.v the Contracting Officer, simultaneously with its notification to SBA (as required by
        SBA's 8(a) regulations), when the owner or owners upon whom 8(a) eligibility is based plai1 to relinquish
        ownership or control of the concern. Consistent with 15 U.S.C. 637(a)(21), transfer of ownership or
        control shall result in termination of the contract for convenience, unless SBA waives the requirement for
        tennination prior to the actual relinquishing of ownership or control.
        (2)      to adhere to the requirements of FAR 52.219-14, Limitations on Subcontracting.

                                                            II-10




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                        NTG_00012716
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 11 of 67
                                                                                              70SBUR19C00000015


                                                       (End of Clause)

        HSAR CLAUSE INCOPORATED IN FULL:

        3052.212-70            CONTRACT TERMS AND CONDITIONS APPLICABLE TO DHS
        ACQUISITION OF COMMERCIAL ITEMS (SEP 2012)
        The Contractor agrees to comply with any provision or clause that is incorporated herein by reference to
        implement agency policy applicable to acquisition of commercial items or components. The provision or
        clause in effect based on the applicable regulation cited on the date the solicitation is issued applies unless
        otherwise stated herein. The following provisions and clauses are incorporated by reference:
        Clauses.
         _K_3052.204-71 Contractor Employee Access.
         _K_3052.205-70 Advertisement, Publicizing Awards, and Releases.
         _____ X ___ 3052.242-72 Contracting Officer's Technical Representative.

                                                        (End of clause)

        3052.209-70      PROHIBITION ON CONTRACTS WITH CORPORATE EXPATRIATES (JUN
                         2006)
        (a) Prohibitions.
        Section 835 of the Homeland Security Act, 6 U.S.C. 395, prohibits the Department of Homeland Security
        from entering into any contract with a foreign incorporated entity which is treated as an inverted domestic
        corporation as defined in this clause, or with any subsidiary of such an entity. The Secretary shall waive
        the prohibition with respect to any specific contract if the Secretary detennines that the waiver is required
        in the interest of national security.
        (b) Definitions. As used in this clause:
        Expanded Affiliated Group means an affiliated group as defined in section 1504(a) of the Internal
        Revenue Code of 1986 (without regard to section 1504(b) of such Code), exceptthat section 1504 of such
        Code shall be applied by substituting 'more than 50 percent' for at least 80 percent' each place it appears.
        Foreign Incorporated Enti~v means any entity which is, or but for subsection (b) of section 835 of the
        Homeland Security Act, 6 U.S.C. 395, would be, treated as a foreign corporation for purposes of the
        fotemal Revenue Code of 1986.
        Inverted Domestic Corporation. A foreign incorporated entity shall be treated as an inverted domestic
        corporation if, pursuant to a plan (or a series ofrelated transactions)-
                          ( l) The entity completes the direct or indirect acquisition of substantially all of the
                          properties held directly or indirectly by a domestic corporation or substantially all of the
                          properties constituting a trade or business of a domestic partnership;
                          (2) After the acquisition at least 80 percent of the stock (by vote or value) of the entity is
                          held-------
                                            (i) In the case of an acquisition with respect to a domestic corporation, by
                                            fon11er shareholders of the domestic corporation by reason of holding
                                            stock in the domestic corporation; or
                                            ( ii) [n the case of an acquisition with respect to a domestic partnership,
                                            by fonner partners of the domestic partnership by reason of holding a
                                            capital or profits interest in the domestic partnership; and
                          (3) The expanded affiliated group which after the acquisition includes the entity does not
                          have substantial business activities in the foreign country in which or under the law of
                          which the entity is created or organized when compared to the total business activities of
                          such expanded affiliated group.
        Person, domestic, andforeign have the meanings given such terms by paragraphs (1), (4), and (5) of
        section 770l(a) of the Internal Revenue Code of 1986, respectively.

                                                             II-11




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                          NTG_00012717
                Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 12 of 67
                                                                                                  70SBUR19C00000015


        (c) Special rules. l11e following definitions and special rules sha11 apply when determining whether a
        foreign incorporated entity should be treated as an inverted domestic corporation.
                          ( 1) Certain stock disregarded For the purpose of treating a foreign incorporated entity as
                          an inverted domestic corporation these shall not be taken into account in determining
                          ownership:
                                           (i) Stock held by members of the expanded affiliated group which
                                           includes the foreign incorporated entity; or
                                           (ii) Stock of such entity which is sold in a public offering related to an
                                           acquisition described in section 835(b )(l) of the Homeland Security Act,
                                           6 U.S.C 395(b)(l).
                          (2) Plan deemed in certain cases. ff a foreign incorporated entity acquires directly or
                          indirectly substantially all of the properties of a domestic corporation or partnership
                          during the 4-year period beginning on the date which is 2 years before the ownership
                          requirements of subsection (b)(2) are met, such actions shall be treated as pursuant to a
                          plan.
                          (3) Certain transfers disregarded The transfer of properties or liabilities (including by
                          contribution or distribution) shall be disregarded if such transfers are part of a plan a
                          principal purpose of which is to avoid the purposes of this section.
        (d) Special rule for related partnerships. For purposes of applying section 835(b) of the Homeland
        Security Act, 6 U .S.C 395(b) to the acquisition of a domestic partnership, except as provided in
        regulations, all domestic partnerships which are under common control (within the meaning of section
        482 of the Internal Revenue Code of 1986) shall be treated as a partnership.

        (e) Treatment of Certain Rights.
                                 (l) Certain rights shall be treated as stocks to the extent necessary to reflect the present
                                 value of all equitable interests incident to the transaction, as follows:
                                                  (i) warrants;
                                                  (ii) options;
                                                  (iii) contracts to acquire stock;
                                                  (iv) convertible debt instruments: and
                                                  (v) others similar interests.
                                 (2) Rights labeled as stocks shall not be treated as stocks whenever it is deemed
                                appropriate to do so to reflect the present value of the transaction or to disregard
                                transactions whose recognition would defeat the purpose of Section 835.
        (f) Disclosure. The offeror under this solicitation represents that [Check one]:
        ________ it is not a foreign incorporated entity that should be treated as an inverted domestic corporation
        pursuant to the criteria of (HSAR) 48 CFR 3009. 108-7001 through 3009.108-7003;
        _ it is a foreign incorporated entity that should be treated as an inverted domestic corporation pursuant to
        the criteria of (HSAR) 48 CFR 3009.108-7001 through 3009.108-7003, but it has submitted a request for
        waiver pursuant to 3009.108-7004, which has not been denied; or
        ________ it is a foreign incorporated entity that should be treated as an inverted domestic corporation pursuant to
        the criteria of (HSAR) 48 CFR 3009.108-7001 through 3009.108-7003, but it plans to submit a request
        for waiver pursuant to 3009. l 08-7004.
        (g) A copy of the approved waiver, if a waiver has already been granted, or the waiver request, if a waiver
        has been applied for, shall be attached to the bid or proposal.
                                                                (End of clause)

        3052.215-70       KEY PERSONNEL OR FACILITIES (DEC 2003)
        (a) The personnel or facilities specified below are considered essential to the work being performed under
        this contract and may, with the consent of the contracting parties, be changed from time to time during the
        course of the contract by adding or deleting personnel or facilities, as appropriate.

                                                               II-12




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                               NTG_00012718
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 13 of 67
                                                                                            70SBUR19C00000015


        (b) Before removing or replacing any of the specified individuals or facilities, the Contractor shall notify-
        the Contracting Officer, in writing, before the change becomes effective. The Contractor shall submit
        sufficient infonnation to support the proposed action and to enable the Contracting Officer to evaluate the
        potential impact of the change on this contract. The Contractor shall not remove or replace personnel or
        facilities until the Contracting Officer approves the change.

        The Key Persmmel or Facilities under this Contract:

                                           Douglas Connor - Project Manager

                                                       (End of clause)

        USCIS LOCAL CLAllSES INCORPORATED IN FTLL TEXT:

        INVOICING INSTRUCTIONS:
            (a) In accordance with FAR 52.212-4(g), all invoices submitted to USCIS for payment shall include
                 the following:
                (1) Name and address of the contractor;
                (2) Invoice date and invoice number:
                (3) Contract number, line item number and, if applicable, the order number;
                 (4) Description, quantity, unit of measure, unit price, and extended price of the items delivered or
                 services performed:
                (5) Shipping and payment terms;
                 (6) Tenns of any discount for prompt payment offered;
                (7) Name and address of contractor official to whom payment is to be sent;
                (8) Name, title, phone number of person to notify in the event of a defective invoice:
                 (9) Taxpayer Identification Number (TIN). TI1e contractor shall include its TIN on the invoice
                 only if required elsewhere in this contract;
            (b) Invoices not meeting these requirements will be rejected and not paid until a con-ected invoice
            meeting the requirements is received.
            (c) USCIS' preferred method for invoice submission is electronically. Invoices shall be submitted in
        Adobe pdf format with each pdf file containing only one invoice. The pdf files shall be submitted
        electronically using the 'To" line in the e-mail address to USCISinvoiceoConsolidationi@iceodhs.gov
        with each email conforming to a size limit of 500 KB.
            (d) If a paper invoice is submitted, mail the invoice to:

                USCIS Invoice Consolidation
                PO Box 1000
                Williston, VT 05495
                                                           (End of Clause)

        POSTING Of CONTRACT (OR ORDER) IN FREEDOM OF INFORMATION ACT (FOIA)
        READING ROOM

            (a) The Government intends to post the contract (or order) resulting from this solicitation to a public
                FOIA reading room.
            (b) Within 30 days of award, the Contractor shall submit a redacted copy of the executed contract (or
                order) (including all attachments) suitable for public posting under the provisions of the Freedom
                ofinformation Act (FOLi\). The Contractor shall submit the documents to the users FOIA
                Office by email at foiaerr.nrcirt)uscis.dhs.rwv with a courtesy copy to the contracting officer.


                                                            II-13




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                        NTG_00012719
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 14 of 67
                                                                                          70SBUR19C00000015


            (c) The USCIS FOLA Office will notify the Contractor of any disagreements with the Contractor's
                redactions before public posting of the contract (or order) in a public FOL\ reading room.


        OTHER REQUIREMENTS:

        Government :Furnished Property (GFP) (handled in accordance with FAR 52.245-1 and as outlined
        in the Statement of Worf, -Section 7.0)

        As outlined in Section 7.0 of the Statement of Work, the Contractor shall be responsible for the cost of
        replacing or repairing any Government furnished equipment that is damaged due to Contractor
        negligence. The Government currently estimates the replacement cost as outlined below, however, this
        remedy determination shall be made at the sole discretion of the Government.

                 Equipment               Qty                  Unit                 Unit Replacement
                                                                                   Cost
                 \Norkstations to        20                   EA                   $1,405.72
                 include IT
                 equipment such as
                 computer,
                 monitors,
                 keyboard, mouse
                 and access to a
                 network printer.
                 All equiprnent is in
                 " as is " condition.




                                                          II-14




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                     NTG_00012720
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 15 of 67

                                    U.S. Citizenship and Immigration Services
                          Office of Security and Integrity - Personnel Security Division


                                       SECURITY      REO UIREJ\'1ENTS


        GENERAL
        US. Citizenship and Immigration Services (USC IS) has determined that performance of this
        contract requires that the Contractor, subcontractor(s), vendor(s), etc. (herein known as Contractor),
        requires access to sensitive but unclassified information, and that the Contractor will adhere to the
        following.

        FlTNESS DETERlvUNATiON
        USCIS shall have and exercise full control over granting, denying, withholding or terminating access
        of unescorted Contractor employees to government facilities and/or access of Contractor employees
        to sensitive but unclassified information based upon the results of a background investigation.
        USCIS may, as it deems appropriate, authorize and make a favorable entry on duty (EOD) decision
        based on preliminary security checks. The favorable EOD decision would allow the employees to
        commence work temporarily prior to the completion of the full investigation. The granting of a
        favorable EOD decision shall not be considered as assurance that a full employment Fitness
        authorization will follow as a result thereof The granting of a favorable EOD decision or a full
        employment Fitness determination shall in no way prevent, preclude, or bar the withdrawal or
        termination of any such access by USCIS, at any time during the term of the contract. No Contractor
        employee shall be allowed unescorted access to a Government facility without a favorable EOD
        decision or Fitness determination by the Office of Security & Integrity Personnel Security Division
        (OSIPSD).

        BACKGROUND INVESTIGATIONS
        Contractor employees (to include applicants, temporaries, part-time and replacement employees)
        under the contract, needing access to sensitive but unclassified information shall undergo a position
        sensitivity analysis based on the duties each individual will perform on the contract as outlined in the
        DHS Fonn 11000-25, Contractor Fitness/Security Screening Request Form and the USCIS
        Continuation Page to the DHS Form 11000-25. The results of the position sensitivity analysis shall
        identify the appropriate background investigation to be conducted. AH background investigations
        will be processed through OSI PSD.

        To the extent the DHS Fonn 11000-25 and the USCIS Continuation Page to the DHS Form 11000-
        25 reveals that the Contractor will not require access to sensitive but unclassified information or
        access to USCIS IT systems, OSI PSD may determine that preliminary security screening and or a
        complete background investigation is not required for performance on this contract.

        Completed packages must be submitted to OSI PSD for prospective Contractor employees no less
        than 30 days before the starting date of the contract or 30 days prior to EOD of any employees,
        whether a replacement, addition, subcontractor employee, or vendor. The Contractor shall follow
        guidelines for package submission as set forth by OSI PSD. A complete package will include the




      Page 1 of 4                                      II-15                          Security Clause 5
                                                                                      (REV. 6/20)



CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                               NTG_00012721
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 16 of 67

        following forms, in conjunction with security questionnaire submission of the SF-85P, Security
        Questionnaire for Public Trust Positions via e-QIP:

                1.     Additional Questions for Public Trust Positions - Branching

                2.     DHS Form 11000-6, Conditional Access to Sensitive But Unclassified Information
                       Non-Disclosure Agreement

                3.     FD Form 258, Fingerprint Card (2 cards)

                4.     Form DHS 11000-9, Disclosure and Authorization Pertaining to ConsumerReports
                       Pursuant to the Fair Credit Reporting Act

                5.     DHS Form 11000-25 Contractor Fitness/Security Screening Request Form

                6.     USCIS Continuation Page to DHS Form l 1000-25

                7.     OF 306, Declaration for Federal Employment (approved use for Federal Contract
                       Employment)

                8.     Foreign National Relatives or Associates Statement

        E~1PLOYJV[ENT ELIGIBILITY
        Be advised that unless an applicant requiring access to sensitive but unclassified information has
        resided in the US for three of the past five years, OSI PSD may not be able to complete a
        satisfactory background investigation. In such cases, USCIS retains the right to deem an applicant
        as ineligible due to insufficient background information.

        Only US. citizens are eligible for employment on contracts requiring access to Depm1ment of
        Homeland Security (DHS) Infonnation Technology (IT) systems or involvement in the development,
        operation, management, or maintenance ofDHS IT systems, unless a waiver has been granted by the
        Director of USCIS, or designee, with the concurrence of both the DHS Chief Security Officer and
        the Chiefinformation Officer or their designees. In instances where non-IT requirements contained
        in the contract can be met by using Legal Permanent Residents, those requirements shall be clearly
        described.

        CONTINUED ELIGIBILITY
        If a prospective employee is found to be ineligible for access to USCIS facilities or information, the
        Contracting Officer's Representative (COR) will advise the Contractor that the employee shall not
        continue to work or to be assigned to work under the contract
        In accordance with USCIS policy, contractors are required to undergo a periodic reinvestigation
        every five years. Security documents will be submitted to OSI PSD within ten business days
        following notification of a contractor's reinvestigation requirement

        In support of the overall lJSCIS mission, Contractor employees are required to complete one-time or
        annual DHS/USCIS mandatory trainings. The Contractor shall certify annually, but no later than



                                                        II-16
      Page 2 of 4                                                                     Security Clause 5
                                                                                     (REV. 6/20)



CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                              NTG_00012722
                  Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 17 of 67



        December 31 st each year, or prior to any accelerated deadlines designated by USCIS, that
        required trainings have been completed. The certification of the completion of the trainings by
        all contractors shall be provided to both the COR and Contracting Officer.

             "'     USCIS Security Awareness Training (required within JO days of entry on duty for
                    new contractors, and annually thereafter)
             ..     USCIS Integrity Training (annually)
             •      DUS Insider Threat Training (annually)
             ..     DRS Continuity of Operations Awareness Training (one-time training for
                    contractors identified as providing an essential service)
             ..     Unauthorized Disdosure Training (onetime training for contractors who require access to
                    USC IS information regardless if performance occurs within U SCIS facilities or at a company
                    owned and operated facility)
             ..     USCIS Fire Prevention and Safety Training (one-time training for contractors working
                    within USCIS facilities; contractor companies may substitute their own training)
             "'     USCIS PKI initiative Training (if supervisor determines the need for a PKI ce11ificate)
             ..     Computer Security Awareness Training (if contractor requires access to USCIS IT
                    systems, training must be completed within 60 days of entry on duty for new contractors,
                    and annually thereafter)

        USCIS reserves the right and prerogative to deny and/or restrict the facility and information
        access of any Contractor employee whose actions are in conflict with the standards of conduct or
        whom USCIS determines to present a risk of compromising sensitive but unclassified information
        and/or classified information.

        Contract employees will report any adverse information concerning their personal conduct to
        OSI PSD. The report shall include the contractor's name along with the adverse information
        being rep011ed. Required reportable adverse information includes, but is not limited to, criminal
        charges and or arrests, negative change in financial circumstances, and any additional
        information that requires admission on the SF-85P security questionnaire or on any security
        form listed above.

        In accordance with Homeland Security Presidential Directive-12 (HSPD-12)
        http://,:v\v\v.dhs.gov/homeland-securitv-presidential-directive-12 contractor employees who require
        access to United States Citizenship and Immigration Services (USCIS) facilities and/or utilize
        USCIS Information Technology (IT) systems, must be issued and maintain a Personal Identity
        Verification (PIV) card throughout the period of performance on their contract. Government-owned
        contractor- operated facilities are considered USCIS facilities.

        After the Office of Security & Integrity, Personnel Security Division has notified the
        Contracting Officer's Representative that a favorable entry on duty (EOD) determination has
        been rendered, contractor employees will need to obtain a PIV card.

        For new EODs, contractor employees have [ IO business days unless a different number is inserted]
        from their EOD date to comply with HSPD-12. For existing EODs, contractor employees have [JO
        business days unless a d{fferent number of days is insertedj from the date this clause is
        incorporated into the contract to comply with HSPD-12.

      Page 3 of 4                                     II-17                            Security Clause 5
                                                                                       (REV. 6/20)



CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                               NTG_00012723
                Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 18 of 67




        Contractor employees who do not have a PIV card must schedule an appointment to have one
        issued. To schedule an appointment:
        http://ecn .usci s.dhs. gov/team/rngmt/Offices/osi/FSD/HSPD 12/PIV/defaultaspx

        Contractors who are unable to access the hyperlink above shall contact the Contracting Officer's
        Representative (COR) for assistance.
        Contractor employees who do not have a PIV card will need to be escorted at all times by a
        government employee while at a USCIS facility and will not be allowed access to USCIS IT
        systems.

         A contractor employee required to have a PIV card shall:

           "    Properly display the PIV card above the waist and below the neck with the photo facing out so
                that it is visible at all times while in a USCIS facility
           ..   Keep their PIV card current
           ..   Properly store the PIV card while not in use to prevent against loss or theft ..
                http://ecn. usci s.dhs.gov/team/mgmt/Offices/osi/FSD/I--ISPD 12/SIRJdefault.aspx

        OSI PSD must be notified of all terminations/ resignations within five days of occurrence. The
        Contractor will return any expired USCIS issued identification cards and HSPD-12 card, or those of
        terminated employees to the COR. If an identification card or HSPD-12 card is not available to be
        returned, a report must be submitted to the COR, referencing the card number, name of individual to
        whom issued, the last known location and disposition of the card.

        SECURITY 1\/IANAGE1\/[ENT
        The Contractor shall appoint a senior official to act as the Corporate Security Officer. The
        individual will interface with OSI through the COR on all security matters, to include physical,
        personnel, and protection of all Government information and data accessed by the Contractor.

        The COR and OSI shall have the right to inspect the procedures, methods, and facilities utilized by
        the Contractor in complying with the security requirements under this contract. Should the COR
        determine that the Contractor is not complying with the security requirements of this contract the
        Contractor will be informed in writing by the Contracting Officer of the proper action to be taken in
        order to effect compliance with such requirements.

        The Contractor shall be responsible for all damage or injuries resulting from the acts or omissions of
        their employees and/or any subcontractor(s) and their employees to include financial responsibility.




      Page 4 of 4                                     H-18                           Security Clause 5
                                                                                    (REV. 6/20)



CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                             NTG_00012724
              Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 19 of 67
                                                                                      70SBUR19C00000015


        HSAR Deviation 15-01 SAFEGUARDING OF SENSITIVE INFORMATION (MAR 2015)
        (a) Applicability. This clause applies to the Contractor, its subcontractors, and Contractor employees
        (hereafter referred to collectively as "Comractor"). The Contractor shall insert the substance of this
        clause in all subcontracts.

        (b) Definitions. As used in this clause-

        "Personally Identiflable Information (PH)" means information that can be used to distinguish or
        trace an individual's identlty, such as name, social security number, or biometric records, either
        alone, or when combined with other personal or identifying inforrnation that is linked or linkable
        to a specific individual, such as date and place of birth, or mother's maiden name. The definition
        of PU is not anchored to any single category of information or technology. Rather, it requires a
        case-by-case assessment of the specific risk that an individual can be identified. In performing this
        assessment, it is important for an agency to recognize that non-personally identifiable information
        can become personally identifiable information whenever addltional information is made publicly
        available-in any medium and from any source-that, combined with other available
        information, could be used to identify an individual.

        PU is a subset of sensitive information. Examples of PII include, but are not Hmlted to: name, date
        of birth, mailing address, telephone number, Social Security number (SSN), ernail address, zip
        code, account numbers, certificate/license numbers, vehicle identiflers including license plates,
        uniform resource locators (URLs), static Internet protocol addresses, biometrk identifiers such as
        fingerprint, voiceprint, iris scan, photographic facial images, or any other unique identifying
        number or characteristic, and any information where it is reasonably foreseeable that the
        information will be Hnked with other information to identify the individual.

        "Sensitive Information" is defined in HSAR clause 3052.204-71, Contractor Employee Access, as
        any infr)rmation, which iflost, misused, disclosed, or, without authorization is accessed, or
        modified, could adversely affect the national or homeland security interest, the conduct of Federal
        programs, or the privacy to vvhich individuals are entitled under section 552a of Title 5, United
        States Code (the Privacy Act), but which has not been specifically authorized under criteria
        established by an Executive Order or an Act of Congress to be kept secret in the interest of national
        defense, homeland security or foreign policy. This definition includes the following categories of
        information:

        (1) Protected Critical Infrastructure Information (PCII) as set out in the Critical Infrastructure
        Information Act of 2002 (Title II, Subtitle B, of the Homeland Security Act, Public Law 107-
        296, 196 Stat. 2135), as amended, the implernenting regulations thereto (Title 6, Code of Federal
        Regulations, Part 29) as amended, the applicable PCII Procedures Manual, as amended, and any
        supplementary guidance officially communicated by an authorized official of the Department of
        Homeland Security (including the PCII Program Manager or his/her designee);

        (2) Sensitive Security Information (SSI), as defined in Title 49, Code of Federal Regulations, Part
        1S20, as amended, "Policies and Procedures of Safeguarding and Control of SSI," as amended, and
        any supplementary guidance officially communicated by an authorized official of the Department
        of Homeland Security (including the Assistant Secretary for the Transportation
        Security Administration or his/her designee);



                                                        II-19




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                 NTG_00012725
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 20 of 67
                                                                                       70SBUR19C00000015


        (3) Information designated as "For Official Use Only," which is unclassified information of a
        sensitive nature and the unauthorized disclosure of which could adversely impact a person's
        privacy or welfare, the conduct of Federal programs, or other programs or operations essential to
        the national or homeland security interest; and

        (4) Any infrHmation that is designated "sensitive" or subject to other controls, safeguards or
        protections in accordance with subsequently adopted homeland security information handling
        procedures.

        "Sensitive Information Incident" is an incident that includes the known, potential, or suspected
        exposure, loss of control, compromise, unauthorized disclosure, unauthorized acquisition, or
        unauthorized access or attempted access of any Government system, Contractor system, or
        sensitive information.

        "Sensitive Personally Identifiable Information (SPII)" is a subset of PII, whkh iJ lost, compromised
        or disclosed vvithout authorization, could result in substantial harm, embarrassment,
        inconvenience, or unfairness to an individual. Some forms of PII are sensitive as stand-alone
        elements. Examples of such PII include: Social Security numbers (SSN), driver's license or state
        identification number, Allen Registration Numbers (A--number), financial account number, and
        biometric identifiers such as fingerprint, voiceprint, or iris scan. Additional exarnples include any
        groupings of information that contain an individual's name or other unique identifler plus one or
        more of the following elements:

        ( l) Truncated SSN ( such as last 4 digits)
        (2) Date of birth (month, day, and year)
        (3) Citizenship or immigration status
        (4) Ethnic or religious aftlliation
        (5) Sexual orientation
        ( 6) Criminal History
        (7) Medical Information
        (8) System authentication information such as mother's maiden name, account passwords or
        personal identification numbers (PIN)

        Other PII may be "sensitive" depending on its context, such as a list of employees and their
        perfrJrmance ratings or an unlisted home address or phone number. In contrast, a business card or
        public telephone directory of agency employees contains PH but is not sensitive.

        ( c) Authorities. The Contractor shall follow all current versions of Government policies and guidance
        accessible at h.L~g: // \N'\NVi .dhs. '~ov/ dhs-security-and-trainin':;;.:I.~quirements-contractors, or
        available upon request from the Contracting Officer, including but not limited to:

        (1) DHS Management Directive 11042. l Safeguarding Sensitive But Unclassified (for Official
        Use Only) Information
        (2) DHS Sensitive Systems Policy Directive 4300A
        (3) DHS 4300A Sensitive Systems Handbook and Attachments
        (4) DFIS Security Authorization Process Guide
        (5) DHS Handbook for Safeguarding Sensltive Personally Identifiable Information
        ( 6) DHS Instruction Handbook 121-01-007 Department of Homeland Security Personnel
        Suitability and Security Program

                                                        II-20




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                  NTG_00012726
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 21 of 67
                                                                                             70SBUR19C00000015


        (7) DHS Information Security PerfrJrmance Plan (current fiscal year)
        (8) DFIS Privacy Incident Fiandling Guidance
        (9) Federal Information Processing Standard (FIPS) 140- 2 Securlty Requirements for
        Cryptographic Modules accessible at http:// csrc .nisLgov / groups/ STM/ cmvp / standards.html
        (10) National Institute of Standards and Technology (NIST) Special Publication 800-53 Security
        and Privacy Controls for Federal Infr)rmation Systems and Organlzations accessible at
        http://csrc.nist.gov/publications/PubsSPs.html
        ( l 1) NIST Special Publication 800-8 8 Guidelines for Media Sanitization accessible at
        http:// csrc.nisL gov /publinrions/PubsSPs.html

        (d) Handling of Sensitive Information. Contractor compliance with this clause, as well as the
        policies and procedures described below, is required.

        ( l) Department of Homeland Security (DHS) policies and procedures on Contractor personnel
        security requirements are set forth in various Management Directives (MDs), Directives, and
        Instructions. MD 11042.1, Safeguarding Sensitive But Unclassified (For Official Use Only) Information describes
        how Contractors must handle sensitive but unclassified information. DI-IS uses the term "FOR
        OFFICIAL USE ONLY' to identify sensitive but unclassified information that is not otherwise
        categorized by statute or regulation. Examples of sensltive information that are categorized by
        statute or regulation are PCII, SSI, etc. The DHS Sensitive Systems Policy Directive 4300A and the DHS
        4300A Sensitive Systems Handbook provide the policies and procedures on security for Information
        Technology (IT) resources. The DHS Handbook for Safeguarding Sensitive Personally Identifiable Information
        provides guidelines to help safeguard SPII in both paper and electronic frJnn. DHS Instruction Handbook
        121-01-007 Department of
        Homeland Security Personnel Suitability and Security Program estabHshes procedures, program responsibilities,
        rninimum standards, and reporting protocols for the DHS Personnel Suitability and Security
        Program.

        (2) The Contractor shall not use or redistribute any sensitive information processed, stored,
        and/ or transmitted by the Contractor except as specified in the contract.

        (3) All Contractor employees with access to sensitive inforrnation shall execute DHS Form 11000-6,
        Department of Homeland Security Non-Disclosure Agreement (NDA), as a condition of access to such
        Information. The Contractor shall maintain signed copies of the NDA for all employees as a record
        of compliance. The Contractor shall provide copies of the signed NDA to the Contracting Officer's
        Representative (COR) no later than two (2) days after execution of the form.

        (4) The Contractor's invoicing, billing, and other recordkeeping systems maintained to support
        financial or other administrative functions shall not maintain SPII. It is acceptable to maintain in
        these systems the names, titles and contact information for the COR or other Government
        personnel associated with the administration of the contract, as needed.

        ( e) Authority to Operate. The Contractor shall not input, store, process, output, and/ or transmit
        sensitive information within a Contractor IT system wlthout an Authority to Operate (ATO) signed
        by the Headquarters or Component CIO, or designee, in consultation with the Headquarters or
        Component Privacy Ofilcer. Unless othervvise specified in the ATO letter, the ATO is valid for
        three (3) years. The Contractor shall adhere to current Government policies, procedures, and
        guidance for the Security Authorization (SA) process as defined belovv.


                                                            II-21




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                         NTG_00012727
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 22 of 67
                                                                                                 70SBUR19C00000015


        ( 1) Complete the Security Authorization process. The SA process shall proceed according to the
        DHS Sensitive Systems Policy Directive 4300.A (Version 11.0, April 30, 2014), or any successor
        publkation, DHS 4300.A Sensitive Systems Handbook (Version 9 .1, July 24, 2012), or any successor
        publication, and the Security .Authorization Process Guide including templates.

        (i) Security Authorization Process Documentation. SA documentation shall be developed using the
        Governrnent provided Requirements Traceability Matrix and Government security documentation
        templates. SA documentation consists of the following: Security Plan, Contingency Plan,
        Contingency Plan Test Results, Configuration Management Plan, Security Assessment Plan, Security
        Assessment Report, and Authorization to Operate Letter. Additional documents that may be
        required include a Plan(s) of Action and Milestones and Interconnection Security Agreement(s).
        During the development of SA documentation, the Contractor shall submit a signed SA package,
        validated by an independent third party, to the COR for acceptance by the Headquarters or
        Component CIO, or designee, at least thirty (30) days prior to the date of operation of the IT
        system. The Government is the final authorlty on the compliance of the SA package and may limit
        the number of resubrnissions of a modified SA package. Once the ATO has been accepted by the
        Headquarters or Component CIO, or designee, the Contracting Officer shall incorporate the ATO
        into the contract as a compliance document. The Government's acceptance of the ATO does not
        alleviate the Contractor's responsibHity to ensure the IT system controls are implemented and
        operating effectively.

        (ii) Independent Assessment. Contractors shall have an independent third party va.lidate the
        security and privacy controls in place for the system(s). The independent third party shall review
        and analyze the SA package, and report on technical, operational, and management level
        defkiencies as outlined in NIST Special Publication 800--53 Security and Privacy Controls for Federal Information
        Systems and Organizations. The Contractor shall address all deficiencies before submitting the SA
        package to the Government for acceptance.

        (iii) Support the cornpletion of the Privacy Threshold Analysis (PTA) as needed. As part of the SA
        process, the Contractor may be required to support the Government in the completion of the PTA.
        The requirement to complete a PTA is triggered by the creation, use, mocliJkation, upgrade, or
        disposition of a Contractor IT system that will store, rnaintain and use PII, and must be renewed at
        least every three (3) years. Upon revievv of the PTA, the DHS Privacy Office determines whether a
        Privacy Impact Assessment (PIA) and/ or Privacy Act System of Records Notice (SORN), or
        modifications thereto, are required. The
        Contractor shall provide all support necessary to assist the Department in completing the PIA in a
        timely manner and shall ensure that project management plans and schedules include time for the
        completion of the PTA, PIA, and SORN (to the extent required) as milestones. Support in this
        context includes responding timely to requests for information from the Government about the
        use, access, storage, and maintenance of PII on the Contractor's system, and providing timely
        review of relevant compliance documents for factual accuracy. Information on the DHS privacy
        compliance process, including PTAs, PIAs, and SORNs, is accessible at
        http:// \N'\NVi .dhs. '~ov/ pri v acy-cmnpliance.

        (2) Renewal of A.TO. Unless otherwise specified in the ATO letter, the ATO shall be renevved every
        three (3) years. The Contractor is required to update its SA package as part of the ATO renewal
        process. The Contractor shall update Its SA package by one of the following methods: ( 1)
        Updating the SA documentation in the DHS automated inforrnation assurance tool for acceptance
        by the Headquarters or Component CIO, or designee, at least 90 days before the ATO expiration

                                                              II-22




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                              NTG_00012728
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 23 of 67
                                                                                           70SBUR19C00000015


        date for review and verification of security controls; or (2) Submitting an updated SA package
        directly to the COR for approval by the Fieadquarters or Component CIO, or designee, at least 90
        days befr)re the ATO expiration date for review and verification of security controls. The 90 day
        review process is independent of the system production date and therefore it is important that the
        Contractor build the review into project schedules. The revievvs may include onsite visits that
        involve physica.1 or logica.1 inspection of the Contractor environment to ensure controls are in
        place.

        (3) Security Review. The Government may elect to conduct random periodk reviews to ensure that
        the security requirements contained in this contract are being implemented and enfrJrced.
        The Contractor shall afford DI-IS, the Offlce of the Inspector General, and other Government
        organizations access to the Contractor's facilities, installations, operations, documentation,
        databases and personnel used in the performance of this contract. The Contractor shall, through
        the Contracting Officer and COR, contact the Headquarters or Component CIO, or designee, to
        coordinate and participate in review and inspection activlty by Government organizations external
        to the DHS. Access shall be provided, to the extent necessary as determined by the Government,
        for the Government to carry out a program of inspection, investigation, and audit to safeguard
        against threats and hazards to the integrity, availability and confidentiality of Government data or
        the function of computer systems used in perfr)rmance of this contract and to preserve evidence of
        computer crime.

        (4) Continuous Monitoring. All Contractor--operated systems that input, store, process, output, and/ or
        transmit sensitive inforrnation shall meet or exceed the continuous monitoring requirernents
        identifled in the Fiscal Year 2014 DHS Information Security Performance Plan, or successor publication. The
        plan is updated on an annua.1 basis. The Contractor shall al.so store monthly continuous monitoring
        data at its location for a period not less than one year from the date the data is created. The data
        shall be encrypted in accordance with FIPS 140-2 Security Requirements for Cryptographic Modules and shall
        not be stored on systems that are shared with other commercial or Government entities. The
        Government may elect to perfrJnn continuous monitoring and IT security scanning of Contractor
        systems from Government tools and infrastructure.

        (5) Revocation of ATO. In the event of a sensitive information incident, the Governrnent rnay suspend
        or revoke an existing ATO ( either in part or in whole). If an ATO is suspended or revoked in
        accordance with this provision, the Contracting Officer may direct the Contractor to take
        additional security measures to secure sensitive information. These measures may include
        restricting access to sensitive information on the Contractor IT system under this contract.
        Restricting access may include disconnecting the system processing, storlng, or transmitting the
        sensitive information from the Internet or other networks or applying additional security controls.

        ( 6) Federal Reporting Requirements. Contractors operating information systems on behalf of the
        Government or operating systems containing sensltive information shall comply with Federal
        reporting requirements. Annual and quarterly data collection will be coordinated by the
        Government. Contractors shall provide the COR with requested information within three (3)
        business days of receipt of the request. Reporting requirements are determined by the Government
        and are defined in the Fiscal Year 2014 DHS Information Security Performance Plan, or successor publication.
        The Contractor shall provide the Government with all information to fully satisfy Federal reporting
        requirements for Contractor systems.



                                                           II-23




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                      NTG_00012729
                Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 24 of 67
                                                                                          70SBUR19C00000015


        (f) Sensitive Information Incident Reporting Requirements.

        ( l) AH known or suspected sensltive information inddents shall be reported to the Headquarters
        or Component Security Operations Center (SOC) within one hour of discovery in accordance vvith
        4300A Sensitive Systems Handbook Incident Response and Reporting requirements. ·when notifying the
        Headquarters or Component SOC, the Contractor shall also notify the Contracting Officer, COR,
        Headquarters or Cornponent Privacy Officer, and US-CERT using the contact information
        identified in the contract. If the incident is reported by phone or the Contracting Officer's email
        address is nm immediately available, the Contractor shall contact the Contracting Officer
        immediately after reporting the incident to the Headquarters or Component SOC. The Contractor
        shall not include any sensitive information in the subject or body of any e-mail. To transmit
        sensitive information, the Contractor shall use FIPS 140-2 Security Requirements for Cryptographic Modules
        compliant encryption methods to protect sensitive information in attachments to ernail. Passwords
        shall not be communicated in the same email as the attachment. A sensitive information incident
        shall not, by itself, be interpreted as evidence that the Contractor has faHed to provide adequate
        infrJrmation security safeguards frJr sensitive information, or has otherwise failed to meet the
        requirements of the contract.

        (2) If a sensltive information inddent involves PH or SPII, in addition to the reporting
        requirements in 4300A Sensitive Systems Handbook Incident Response and Reporting,
        Contractors shall also provide as many of the following data elements that are available at the time
        the incident is reported, with any remaining data elements provided within 24 hours of
        subrnission of the initial incident report:

        (I) Data Uni versa.I Numbering System (DUNS);
        (ii) Contract numbers affected unless all contracts by the company are affected;
        (iii) Facility CAGE code if the location of the event is different than the prime contractor location;
        (iv) Point of contact (POC) if different than the POC recorded in the System for Award
        Managernent (address, position, telephone, email);
        (v) Contracting Officer POC (address, telephone, email);
        (vi) Contract clearance level;
        (vii) Name of subcontractor and CAGE code if this was an incident on a subcontractor network;
        (viii) Government programs, platforms or systems involved;
        (ix) Location(s) of incident;
        (x) Date and time the incident was discovered;
        (xi) Server names where sensitive information resided at the time of the incident, both at the
        Contractor and subcontractor level;
        (xii) Description of the Government PH and/ or SPII contained within the system;
        (xiii) Number of people potentially affected and the estimate or actual number of records exposed
        and/ or contained vvithin the system; and
        (xiv) Any addltional information relevant to the inddent.

        (g) Sensitive Information Incident Response Requirements.

        ( 1) All deterrninations related to sensitive inforrnation incidents, including response activities,
        notifications to affected individuals and/ or Federal agencies, and related services (e.g., credit
        monitoring) will be made in writing by the Contracting Officer in consultation with the
        Headquarters or Component CIO and Headquarters or Component Privacy Officer,


                                                                     II-24




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                      NTG_00012730
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 25 of 67
                                                                                           70SBUR19C00000015


        (2) The Contractor shall provide full access and cooperation for all activities determined by the
        Government to be required to ensure an effective incident response, including providing all
        requested images, log files, and event informatlon to facilitate rapld resolutlon of sensitive
        infrJrmation incidents.

        (3) Inddent response activities determined to be required by the Government may include, bm
        are not limited to, the following:

        (i) Inspections,
        (ii) Investigations,
        (iii) Forensic reviews, and
        (iv) Data anaJyses and processing.

        (4) The Government, at its sole discretion, may obtain the assistance from other Federal agencies
        and/ or third--pany firms to ald in incident response activities.

        (h) Additional PII and/or SPII Notification Requirements.

        (1) The Contractor shall have in place procedures and the capability to notlfy any individual
        whose PH resided in the Contractor IT system at the time of the sensitive information incident not
        later than 5 business days after being directed to notify individuals, unless otherwise approved by
        the Contracting Officer. The method and content of any notification by the Contractor shaU be
        coordinated vvith, and subject to prior written approval by the Contracting Officer, in consultation
        with the :Headquarters or Component Privacy Officer, utilizing the DHS Privacy Incident Handling
        Guidance. The Contractor shall not proceed with notification unless the Contracting Officer, In
        consultation with the Headquarters or Cornponent Privacy Officer, has deterrnined in writing that
        notification is appropriate.

        (2) Subject to Government analysis of the incident and the terms of its instructions to the
        Contractor regarding any resulting notification, the notification method may consist of letters to
        affocted individuals sent by first class mail, electronk means, or general public notice, as approved
        by the Government. Notification may require the Contractor's use of address verification and/or
        address location services. At a minimum, the notification shall include:

        (i) A brief description of the incident;
        (ii) A description of the types of PII and SPII involved;
        (Hi) A statement as to whether the PII or SPII was encrypted or protected by other means;
        (iv) Steps individuals may take to protect themselves;
        (v) ·what the Contractor and/ or the Government are doing to investigate the incident, to mitigate
        the incident, and to protect against any future incidents; and
        (vi) Information idemifylng who individuals may contact for additlonal information.

        (i) Credit Monitoring Requirements. In the event that a sensitive information incident involves
        PII or SPII, the Contractor may be required to, as directed by the Contracting Officer:

        ( l) Provide notification to affected individuals as described above; and/or

        (2) Provlde credit monitoring services to individuals whose data was under the control of the


                                                                II-25




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                   NTG_00012731
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 26 of 67
                                                                                                70SBUR19C00000015


        Contractor or resided in the Contractor IT system at the time of the sensitive information incident
        for a period beginning the date of the incident and extending not less than l 8 months from the
        date the individual is notified. Credit monitoring services shall be provided from a company with
        which the Contractor has no affiliation. At a minimum, credit monitoring services shall include:

        (i) Triple credit bureau monitoring;
        (ii) Daily customer service;
        (iii) Alerts provided to the individual for changes and fraud; and
        (iv) Assistance to the individual with enrollment in the services and the use of fraud alerts; and/ or

        (3) Establish a dedicated call center. Call center services shall include:

        (i) A dedicated telephone number to contact customer service within a fixed period;
        (ii) Information necessary for registrants/ enrollees to access credit reports and credit scores;
        (iii) \Veekly reports on call center volume, issue esca.lation (Le., those calls that cannot be handled
        by call center staff and must be resolved by call center management or DHS, as appropriate), and
        other key metrics;
        (iv) Escalation of calls that cannot be handled by call center staff to call center management or
        DHS, as appropriate;
        (v) Custornized FAQs, approved in writing by the Contracting Officer in coordination with the
        :Headquarters or Component Chief Privacy Officer; and
        (vi) Information for registrants to contact customer service representatives and fraud resolution
        representatives for credit monitoring assistance.

        (j) Certification of Sanitization of Government and Government-Activity-Related Files and Information. As part of
        contract closeout, the Contractor shall submit the certification to the COR and the Contracting
        Officer following the template provided in NIST Special Publication 800-88 Guidelines for Media Sanitization.




                                                              II-26




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                            NTG_00012732
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 27 of 67
                                                                                          70SBUR19C00000015



        HSAR Deviation 15-01 INFORMATION TECHNOLOGY SECURITY AND PRIVACY
        TRAINING (MAR 2015)
        (a) Applicability. This clause applies to the Contractor, its subcontractors, and Contractor employees
        (hereafter referred to collectively as "Contractor"). The Contractor shall insert the substance of this
        clause in all subcontracts.

        (b) Security Trnining Requirements.

        (1) All users of Federal information systems are required by Title 5, Code of Federal Regulations,
        Part 9 3 0 .3 0 l , Subpart C, as amended, to be exposed to security awareness materials annually or
        whenever system security changes occur, or when the user's responsibilities change. The
        Department of Homeland Security (DHS) requires that Contractor employees take an annual
        Information Technology Security Avvareness Training course before accessing sensitive
        information under the contract. Unless otherwise specified, the training shall be completed within
        thirty (30) days of contract award and be completed on an annua.1 basis thereafter not later than
        October 31st of each year. Any new Contractor ernployees assigned to the contract shall complete
        the training before accessing sensitive information under the contract. The training is accessible at
        http:/ /www.dhs.gov/ dhs--security-and-training-requlrements--contractors. The Contractor shall
        maintain copies of training certificates for all Contractor and subcontractor ernployees as a record
        of compliance. Unless othenvise specified, initial training certiflcates for each Contractor and
        subcontractor employee shall be provided to the Contracting Officer's Representative (COR) not
        later than thirty (30) days after contract award. Subsequent training certificates to satisfy the
        annual training requirement shall be subrnitted to the COR via e-rnail notification not later than
        October 31st of each year. The e-mail notiflcation shall state the required training has been
        completed for all Contractor and subcontractor employees.

        (2) The DHS Rules of Behavior apply to every DHS employee, Contractor and subcontractor that
        will have access to DHS systems and sensitive information. The DHS Rules of Behavior shall be
        signed before accessing DHS systems and sensitive information. The DHS Rules of Behavior is a
        document that informs users of their responsibilities vvhen accessing DHS systems and holds users
        accountable frH actions taken while accessing DHS systems and using DHS Information
        Technology resources capable of inputting, storing, processing, outputting, and/ or transmitting
        sensitive information. The DFIS Rules of Behavior is accessible at http://www.dhs.gov/ dhs-
        security--and--tra.lning--requirements--contractors. Unless otherwise specified, the DHS Rules of
        Behavior shall be signed within thirty (30) days of contract award. Any new Contractor employees
        assigned to the contract shall also sign the DHS Rules of Behavior before accessing DHS systems
        and sensitive information. The Contractor shall maintain signed copies of the DHS Rules of
        Behavior for all Contractor and subcontractor employees as a record of compliance. Unless
        otherwise specified, the Contractor shall e-mail copies of the signed DHS Rules of Behavior to the
        COR nm later than thirty (30) days after contract award for each employee. The DHS Rules of
        Behavior will be reviewed annually and the COR will provide notification when a review is
        required.

        ( c) Privacy Training Requirements. All Contractor and subcontractor employees that vvill have access to
        Personally Identifiable Information (PII) and/or Sensitive PII (SPII) are required to take Privacy at
        DHS: Protecting Personal Information before accessing PII and/ or SPII. The training is accessible at
        http://w\N,v.dhs.gov/ dhs-security--and--training--requirements-contractors.


                                                          II-27




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                     NTG_00012733
              Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 28 of 67
                                                                                   70SBUR19C00000015


        Training shall be completed within thirty (30) days of contract award and be completed on an
        annual basis thereafter not later than September 30th of each year. Any new Contractor employees
        assigned to the contract shal1 also complete the training before accessing PII and/ or SPII. The
        Contractor shall maintain copies of training certificates for all Contractor and subcontractor
        employees as a record of compliance. Initial training certificates for each Contractor and
        subcontractor employee shall be provided to the COR not later than thirty (30) days after contract
        award. Subsequent training certificates to satisfy the annual training requirernent shall be
        submitted to the COR via e-mail notification not later than September 30th of each year. The email
        notlfkation shall state the required training has been completed frH all Contractor and
        subcontractor employees.




                                                      II-28




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                             NTG_00012734
             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 29 of 67
           FO IA Backlog Reduction Support Services


                                       PART HI
               LIST OF UOCUJVIENTS, EXHIBITS AND OTHER ATTACH1V[ENTS



                                     Statement of \Vork (SO\V) 18 pages


                                       \Vage Determination 20 pages




                                                      m-29




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                        NTG_00012735
             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 30 of 67
           FO IA Backlog Reduction Support Services



                                Department of Homeland Security (UHS)
                            US Citizenship and Immigration Services (USCIS)
                                     National Records Center (NRC)
                                       Statement of\Vork (SO\V)
                                                  _For
                                   Freedom of Information Act (FOIA)
                                  Backlog Reduction Support Services
                                             01 August 2019

           1.0    GENERAL

           1.1    BACKGROUND

           The Department of Homeland Security (DHS) United States Citizenship and Immigration
           Services (USCIS) Freedom of Information Act (FOIA)/Privacy Act (PA) Program is
           administered by Immigration Records and Identity Services (IRIS) Directorate, National Records
           Center (NRC). Through the FOINPA Program external customers are provided access to
           agency records in accordance with the applicable statutes.

           The NRC processes the majority of the lJSCIS FOL\ requests for information using the FOIA
           Immigration Records SysTem (FIRST), an automated image-based system. Agency records
           include but are not limited to electronic records, Alien Files (.A-Files), and Receipt Files. The
           majority of the FOIA requests are for information contained in the A-Files. Currently, a
           significant backlog of FOIA requests exists.

           1.2    SCOPE

           The scope of this contract is to provide support services to reduce a backlog ofFOI.A requests
           and reduce overall FOIA request response times in compliance with 5 U.S.C. §552, FOIA, and 5
           U.S.C. §552a, PA More detail is contained in Section 2.0- Specific Tasks.

           The work consists of accessing pre-scanned images of the records containing the information
           requested in the FOIA/PA request, validating the requestor entitlement for the information
           requested, redacting information and applying exemptions as necessary, preparing the
           appropriate responses, and electronically submitting to Government staff for approvals. The
           Contractor will not be allowed/required to make final decisions regarding adjudication of FOIA
           requests.

           1.3   OBJECTIVE: To acquire Contractor support services to reduce the current FOIA
           Backlog and reduce overall FOL\ request response times.

           1.4     APPLICABLE DOCUJ\1ENTS: DHS publications, handbooks, manuals, or regulations
           direct the performance of specific job duties and functions. These documents will be referenced
           throughout this document. The most current versions can be accessed at the web sites indicated
           below.

                                                          IH-30




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                              NTG_00012736
             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 31 of 67
           FO IA Backlog Reduction Support Services



                 111
                       Freedom of Information Act, 5 U.S.C. §552: The federal statute that governs FOIA
                       Program. http:,'.~nvw.dhs.gcn'/x[oia/editoriaf 03 !8.shtm

                 111
                       Privacy Act, 5 U.S.C. §552a: The federal statute that governs PA Program.
                       http: .. "WH'w.dhs.gov '.\-{oia..editoria/03 l 8.shtm

                 111
                       Department of Justice Freedom of Information Act Guide: Contains an overvievv
                       discussion of the FOI.A. exemptions, the law enforcement record exclusions, and the most
                       important procedural aspects. http.·, Ww w. usdoi. gov ..oip (oi-acL htm

                 111
                       Privacy Act Overview: Contains a discussion of the Privacy Act's disclosure
                       prohibitions . its access and amendment provisions, and agency recordkeeping
                       requirements. http:.- ..lflVH'. justice.gov ·opc/.19 _7..fpi·ivacyact-m'erview. htm

                 111
                       Information on lJSCIS' FOIA/PA Program: Explains and answers questions concerning
                       FOIA/PA.
                       http: .. "w11·w.uscis.go1'/porta!site/usci.s/menuitem.eb1dlc2a3e5b9ac892.J3c6a7543{6d!a?
                       vgnextoid 3.Jl 39c7755cb9010V'<nt 7('M10000045(3d6a JRCRD&vgnextchannel 3./139c
                       7755cb90l OVzn VC'Af! 00000-!5f3d6a l RCRD

                 111
                       USCIS FOIA/PA Processing Guide: A comprehensive FOIA/PA guide on how to process
                       requests for access to USCIS records.
                       http:/· connect. useis. dhs.gov· 'org· E~')l). NRC/Docume nts /f'() lA/{iSClS"9a2 0FOIA 1%2 OProce
                       ssing%20G1ride.pdl

           Appendix 1 provides a table that identifies abbreviations and related acronyms.

           2.0         SPECIFIC REQUIR.KMENTS/TASKS:

           The Contractor shall perform the tasks as described below utilizing the USCIS FOIA/PA
           Processing Guide and References, noted in Section 1.4. The Government will provide the
           Contractor with specific guidance, through the identification of Acceptable Quality Levels
           (AQLs) in the tasks below, on the priority and timeframes with which the Contractor shall direct
           and manage its resources to accomplish these tasks. The Contractor shall manage the tasks in a
           manner that is beneficial, cost-effective to the Government, and support the Government's
           objective to provide timely responses to FOIA requests.

           2.1         Task 1 - Track 2 Case Processing

                       2.1.1 This workload is comprised of Track 2 cases, also known as complex requests.
                       Track 2 cases normally necessitate additional search and review time. Task workload and
                       period of performance is outlined in the SF1449. The average size of the responsive
                       records contained in the FOIA Immigration Records SysTem (FIRST) for Track 2 cases
                       is approximately 260 pages. Cases placed in the Contractor's FIRST queue for
                       processing will be limited to a maximum of 500 pages per case.


                                                                 IH-31




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                        NTG_00012737
             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 32 of 67
           FO IA Backlog Reduction Support Services




                  2.1.2 The estimated average processing time for a Track 2 case is 90 minutes per case.
                  Billing for this task shall be on a per case basis.

                  2.1.3 Workload assignment: FIRST maintains a queue for Track 2 cases. Cases are
                  assigned and processed on a First In, First Out (FIFO) basis. The successful offeror will
                  be able to direct the "on deck" cases to any employees ready for them. The Government
                  reserves the right to redirect cases to Government case processors at its sole discretion.

                  2.1.4 The Contractor shall perform all functions relating to reviewing the request for
                  content and consent in FIRST, to include verifying the requestor information, the type of
                  request, and ensuring the correct file was scanned. Details of verification and review
                  include information such as:

                      2.1.4. l Subject/Requester name, address, infonnation for accuracy
                      2.1.4.2 Review Discussions
                      2.1.4.3 Review Case Supporting Docs and/or Requester Docs
                      2. l .4.4 If correctional facility, do not print to CD (when applicable)
                      2.1.4.5 Confirm Consent, when applicable, dependent on the nature of the case
                      2.1.4.6 Verify responsive records correspond to request and correct subject
                      2.1.4.7 Determine if the request is a FOIA or PA
                      2.1.4.8 Case note file

                  2. l.5 The Contractor shall perform all functions relating to reviewing and processing the
                  responsive record, to include redacting all portions of record that cannot be released to
                  the requestor, identifying the correct exemptions used, and identifying documents or
                  other items in a file that require special processing.

                  2.1.6 The Contractor shall perform all functions relating to modifying the template letter
                  to prepare the final action letters for Government review and signature.

                  2.1.7 For the purposes of perfonnance measurement, the Acceptable Quality Level
                  (AQL) for cases submitted for review and approval is 95°/o, with a Maximum Error Rate
                  (MER) of 5%. Errors will be evaluated utilizing Appendix 2 - Error Assessment Guide.

                  2. l .8 The Contractor shall ramp up to full performance capacity within 90 days from
                  authorization to start work, delivering the ordered quantity ofreviewed and approved
                  cases within the period of performance, in accordance with AQLs. For any subsequent
                  ordered quantities, the Contractor shall ramp up to full performance capacity within 45
                  days from the start date of that task's period of performance.

                  2.1.9 The Contractor is responsible for developing and administering a Quality .Assurance
                  program. Government employees shall confirm Contractor case quality. Government
                  Quality Assurance staff shall inspect 100% of the Contractor's FOIA./PA cases processed.
                  This does not relieve the Contractor's responsibility for performing internal quality
                  assurance. At the case approval step in FIRST, the Government Quality Assurance

                                                         IH-32




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                            NTG_00012738
                 Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 33 of 67
           FO IA Backlog Reduction Support Services


                    personnel shall conduct inspections before providing final approval and signature.
                    Casework shall be rejected and returned to the Contractor for correction, as needed, to
                    conform to the FOIA/PA, appropriate FOIA/P A processing guidelines, and Executive
                    Orders.

                    2.1.10 Cases submitted and returned to case processors as rejected shall be resubmitted
                    no later than 2 business days from the rejection date and time to the Government Quality
                    Assurance personnel for approval.

                    2.1.1 l The Contractor shall correct all deficiencies and resubmit the cases for approval in
                    accordance with 2.1.10. Only approved cases shall be submitted on monthly invoices.
                    Billing for this Task shall be on a per case basis.

           2.2     After the completion of the ramp-up period, the Contractor is expected to make adequate
               monthly progress towards completing all required tasks within the period of performance,
               minimizing major dips or spikes in orderly production rates.
           2.3     Quality and production will be reviewed on a monthly basis. The quality and production
               standards will be strictly enforced beginning on the 91st day of performance from the
               acknowledgement date of the authorization to start work issued by the Contracting Officer
               (conclusion of the ramp-up period).
           2.4     The monthly error rate is established by calculating the number of cases containing
               assessed errors that were submitted during the monthly period against the total number of
               cases approved and released during the monthly period.
           2.5     The Contractor shall meet or exceed all established performance standards contained in
               the task description during each rating period.


           3.0      CONTRACTOR PERSONNEl,:

           3.1       QUALIFIED PERSONNEl,: The Contractor shall provide qualified personnel to
                 perform all requirements specified in this SOW. Only US. Citizens are eligible to perform
                 work under this contract.

           3.2       KEY PERSONNEL: Before replacing any individual designated as Key by the
                 Government, the Contractor shall notify the Contracting Officer no less than 15 business
                 days in advance, submit written justification for replacement, and provide the name and
                 qualifications of any proposed substitute(s). All proposed substitutes shall possess
                 qualifications equal to or superior to those of the Key person being replaced, unless
                 othenvise approved by the Contracting Officer. The following Contractor personnel are
                 designated as Key for this requirement: Project l\ifanager.

           3.3       PRO.JECT MANAGER The Contractor shall provide a Project Manager who shall be
                 responsible for all Contractor work performed under this SOW. The Project Manager shall
                 be a single point of contact for the Contracting Officer and the Contracting Officer's
                 Representative (COR). The Contractor shall provide the name of the Project Manager and
                 the name of any alternate who shall act for the Contractor in the absence of the Project


                                                           IH-33




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                NTG_00012739
             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 34 of 67
           FO IA Backlog Reduction Support Services


                 Manager as part of the Contractor's proposal. The Government further designates the Project
                 Manager as Key. During any absence of the Project Manager, only one alternate shall have
                 full authority to act for the Contractor on all matters relating to work performed under this
                 contract. The Project Manager and all designated alternates shall be able to read, write,
                 speak and understand English. Additionally, the Contractor shall not replace the Project
                 Manager without prior approval from the Contracting Officer.

                    3.3.1 The Project Manager shall be available to the COR via telephone between the
                    business hours of 8:00am and 5:00pm Central Time, Monday through Friday, and shall
                    respond to requests for discussion or resolution of technical problems within these
                    business hours.

                    3.3.2 The Project Manager must be available to the COR, during 8:00 a.m. and 5:00
                    p.m. for the purpose of providing direction to the on-site supervisor(s), as necessary.

           3.4        ON-SITE SUPERVISOR(S): The Contractor shall provide on-site supervisor(s) during
                 all Contractor working hours, regardless of place of performance. The on-site supervisor( s)
                 will have the authority and responsibility for directing the efforts of Contractor staff. The on-
                 site supervisor(s) will also serve as the Contractor focal point for the COR in the
                 administration of day-to-day contract-related activities, including, but not limited to, training,
                 case processing, quality issues, and facility- or equipment-related issues. Contact info for the
                 responsible on-site supervisors will be provided to the COR to aid in resolving any issues
                 that may arise during performance.

           3.5      EJ\IIPLOYEE U)ENTIFICATION:

                    3.5. 1 Contractor employees visiting Government facilities shall wear an identification
                    badge that, at a minimum, displays the Contractor name, the employee's photo, name,
                    clearance-level and badge expiration date. Visiting Contractor employees shall comply
                    with all Government escort rules and requirements. All Contractor employees shall
                    identify themselves as Contractors when their status is not readily apparent and display
                    all identification and visitor badges in plain view above the waist at all times.

                    3.5.2 Contractor employees working on-site at Government facilities shall wear a
                    Government-issued Personal Identity Verification (PIV) identification badge. Staff who
                    do not routinely perform tasks under this SOW at the Government-owned facility, but
                    require access to USCIS systems, must also obtain a PIV badge. These PIV badges allow
                    access to the facility and computer systems. Computer systems cannot be accessed
                    without this PIV. All Contractor employees shall identify themselves as Contractors
                    when their status is not readily apparent (in meetings, when answering Government
                    telephones, in e-mail messages, etc.) and display the Government-issued badge in plain
                    view above the waist at all times while on-site at Government facilities.


           3.6      EivlPLOYEE CONDUCT: Contractor's employees shall comply with all applicable
                 Government regulations, policies and procedures (e.g., fire, safety, sanitation, environmental

                                                             IH-34




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                  NTG_00012740
                 Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 35 of 67
           FO IA Backlog Reduction Support Services


                 protection, security, ''offlimits" areas, wearing of parts ofDHS uniforms, and possession of
                 weapons) when visiting or working at Government facilities. The Contractor shall ensure
                 Contractor employees present a professional appearance at all times and that their conduct
                 shall not reflect discredit on the United States or the Department of Homeland Security. The
                 Project Manager shall ensure Contractor employees understand and abide by Department of
                 Homeland Security established rules, regulations and policies concerning safety and security.

           3.7      REl\iIOVING EIVlPLOYEES .FORJ\USCONDUCT OR SECURITY REASONS:
                 The Government may, at its sole discretion (via the Contracting Officer), direct the
                 Contractor to remove any Contractor employee from DHS facilities for misconduct or
                 security reasons. Removal does not relieve the Contractor of the responsibility to continue
                 providing the services required under the contract. The Contracting Officer will provide the
                 Contractor with a written explanation to support any request to remove an employee.

           4.0      OTHER APPLICABLE CONDITIONS:

           4.1      SECURITY:

                    4. I. l   The Contractor shall comply with all security provisions of the Solicitation.

                    4.1.2 The Contractor Project Manager shall serve as the Contractor Security Officer.
                    The individual will interface with Office of Security & Integrity (OSI), through the COR,
                    on all security matters, to include physical, personnel and protection.

                    4.1.3 If the Contractor encounters classified National Security Inforniation (NSI), the
                    Contractor must immediately notify the COR. The Contractor is required to complete
                    pape1work associated with the event, which will include file incident reports, Inadvertent
                    Disclosure Agreement Statements, DHS 11000-10, and provide additional
                    resources/reports associated with the incident reporting process. The Contractor must
                    take all steps to ensure immediate security and storage ofNSI in a GSA-approved
                    security container until cleared Government personnel can take possession of the NSI.

                    4.1.4 The COR and OSI shall have the right to inspect the procedures, methods, and
                    facilities utilized by the Contractor in complying with the security requirements under
                    this contract. Should the COR determine that the Contractor is not complying with the
                    security requirements of this contract, the Contractor will be informed, in writing, by the
                    Contracting Officer of the proper action to be taken in order to effect compliance with
                    such requirements.

                    4.1.5 Upon award, Contractor employees who may handle or come into contact with
                    USCIS records must complete, sign and submit a "Criminal History Record Information
                    Statement of Understanding".

                    4.1.6 The Contractor shall be responsible for all damage or injuries resulting from the
                    acts or omissions of their employees and/or any Subcontractor(s) and their employees to
                    include financial responsibility.


                                                             IH-35




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                 NTG_00012741
             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 36 of 67
           FO IA Backlog Reduction Support Services




           4.2       PERIOD Olf PEfili'ORJ\'L\NCE: The period of performance will be a base twelve (12)
                 month period after acknowledgement of the authorization to start work issued by the
                 Contracting Officer, with two twelve (12) month option periods available. The
                 acknowledgment to start work will be issued upon notification from the Contractor that they
                 are able to commence performance. The ability of the Contractor to begin the ramp-up
                 period is based upon having a significant portion of their workforce successfully obtain
                 USC IS Entry on Duty (EOD) suitability determinations as described in the SOW and security
                 provisions of the Solicitation.

                 The Contractor will be afforded a ramp-up period of 90 days from when the authorization to
                 start work is issued by the Contracting Officer. In order to accomplish this work in the space
                 available, multiple shifts may be required. Any additional ramp up periods will be
                 established in accordance with section 2.1.8.

           4.3       PLACE OF PERFORMANCE: The Contractor shall perform the work at the USCIS
                 National Records Center (NRC), 150 NW Space Center Loop, Lee's Summit, Missouri
                 64064 and any other locations deemed suitable by the Contractor, with concurrence by the
                 Government as necessary, for the performance of tasks under this SO\V. At the NRC, the
                 Contractor will be granted access to all restrooms, training rooms, conference rooms, and one
                 large break room with vending machines, refrigerators and microwaves. There are no
                 restaurants or cafeteria facilities available. The NRC is an underground facility.

           4.4       HOURS OF OPERA TIO NS: .At the NRC, the Contractor shall perform work only
                 during the National Records Center normal hours of operations, 6:00 am to 11 :30 pm,
                 Monday through Friday, unless otherwise directed by Contacting Officer. All Federal
                 Holidays are observed. The Contractor may elect to work multiple shifts during these work
                 hours. The Contractor shall propose how to best utilize the space and equipment during the
                 hours of operation noted above. Working hours at alternate locations may be at the
                 discretion of the Contractor, however USCIS support may only be available during NRC
                 normal hours of operation. Additionally, offsite working hours may also be subject to system
                 availability due to planned or unplanned maintenanceioutages.

           4.5       TRA. VEL: Any travel completed by the Contractor under this contract will be solely at
                 the Contractor's discretion and expense. USCIS will not provide reimbursement for travel
                 completed under this contract.

           4.6       POST A \-VA.RD CONli'ERENCE: The Contractor shall attend a Post Award Conference
                 with the Contracting Officer and the COR no later than 10 business days after the date of
                 award. The purpose of the Post Award Conference, chaired by the Contracting Officer, is to
                 discuss technical and contracting objectives of this contract and review the Contractor's draft
                 project plan. The Government will hold the Post Award Conference at the Government's
                 facility, located at the NRC, 150 NW Space Center Loop, Lee's Summit, MO 64064 or via
                 teleconference.




                                                            IH-36




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                               NTG_00012742
             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 37 of 67
           FO IA Backlog Reduction Support Services


           4.7      PRO.JECT PLAN: The Contractor shall provide a draft Project Plan or Work
                 Breakdown Stmcture (WBS) Prqject/Milestone Schedule in MS Prqject, Microsoft Excel,
                 Adobe PDF or other mutually acceptable format, at the Post Award Conference for
                 Government review and comment. The Contractor shall provide a final Project Plan to the
                 COR not later than 14 business days atter the Post Award Conference.

                    4.7.1 The Contractor must produce a tailored Project Plan, which shall include a
                    Quality Control Plan describing how they will meet the requirements of the contract.

           4.8      BUSINESS CONTINUITY PLAN: N/A

           4.9      PROGRESS REPORTING: Progress reports will be obtained via the Monthly Report
                 and Invoice. See Section 9.0 for specific Report details

           4.10 PROGRESS J\'lEETINGS: The Project Manager shall be responsible for keeping the
               COR informed about Contractor progress throughout the performance period of this contract,
               and ensure Contractor activities are aligned with the tasks of this SOW. At a minimum, the
               Project Manager shall review the status and results of Contractor performance, including
               discussion of operations, the quality program, and opportunities for improvement, with the
               COR, and any designees, on a monthly basis via telephone or in person.

           4.11 GENERAL REPORTING REQUIREMENTS: The Contractor shall provide all
               written reports in electronic format with read/write capability using applications that are
               compatible with DHS workstations (\Vindows 7 and Microsoft Office .Applications). See
               Section 9.0 for specific Report details.

           4.12 INTELLECTUAL PROPER"fY: No intellectual property is anticipated to be created as
               a result of this contract.

           4.13 PROTECTION OF INFOR!VIATION: Contractor access to proprietary information is
               required under this SOW. Contractor employees shall safeguard this information against
               unauthorized disclosure or dissemination in accordance with DHS JvID 11042.1,
               Safeguarding Sensitive But Unclassified (For Official Use Only) Information. The
               Contractor shall ensure that all Contractor personnel having access to business or
               procurement sensitive information sign a non-disclosure agreement (DHS Form 11000-6).

           4.14     ACCESSIBILITY REQUIREIVIENTS (SECTION 508):

                    4.14. l Section 508 of the Rehabilitation Act, as amended by the Workforce Investment
                    Act of 1998 (P.L. 105-220) requires that when Federal agencies develop, procure,
                    maintain, or use electronic and information technology (EIT), they must ensure that it is
                    accessible to people with disabilities. Federal employees and members of the public who
                    have disabilities must have equal access to and use of information and data that is
                    comparable to that enjoyed by non-disabled Federal employees and members of the
                    public.



                                                          IH-37




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                             NTG_00012743
             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 38 of 67
           FO IA Backlog Reduction Support Services


                  All EIT deliverables within this work statement shall comply with the applicable
                  technical and functional performance criteria of Section 508 unless exempt. Specifically,
                  the following applicable EIT accessibility standards have been identified:


                          4.14.l.1       Section 508 Applicable EIT Accessibility Standards:

                          36 CFR 1194.21 Software Applications and Operating Systems, applies to all EIT
                          software applications and operating systems procured or developed under this
                          work statement including but not limited to GOTS and COTS software. In
                          addition, this standard is to be applied to Web-based applications when needed to
                          fulfill the functional performance criteria. This standard also applies to some Web
                          based applications as described within 36 CFR 1194.22.

                          36 CFR 1194.22 Web-based Intranet and Internet Information and Applications,
                          applies to all Web-based deliverables, including documentation and reports
                          procured or developed under this work statement. \Vhen any \Veb application uses
                          a dynamic (non-static) interface, embeds custom user control(s), embeds video or
                          multimedia, uses proprietary or technical approaches such as, but not limited to,
                          Flash or Asynchronous JavaScript and Xlv1L (AJAX) then 1194.21 Software
                          standards also apply to fulfill functional performance criteria.

                          36 CFR 1194.31 Functional Performance Criteria, applies to all EIT deliverables
                          regardless of delivery method. All EIT deliverable shall use technical standards,
                          regardless of technology, to fulfill the functional performance criteria.

                          36 CFR 1194.41 Information Documentation and Support, applies to all
                          documents, reports, as well as help and support services. To ensure that
                          documents and reports fulfill the required 1194.31 Functional Perfonnance
                          Criteria, they shall comply with the technical standard associated with \Veb-based
                          Intranet and Internet Information and Applications at a minimum. In addition, any
                          help or support provided in this work statement that offer telephone support, such
                          as, but not limited to, a help desk shall have the ability to transmit and receive
                          messages using TTY.

                          4.14.1.2       Section 508 Applicable Exceptions:

                          Exceptions for this work statement have been determined by DHS and only the
                          exceptions described herein may be applied. Any request for additional
                          exceptions shall be sent to the COTR and determination will be made in
                          accordance with DHS MD 4010.2. DHS has identified the following exceptions
                          that may apply: 36 CFR l 194.3(b) Incidental to Contract, all EIT that is
                          exclusively owned and used by the contractor to fulfill this work statement does
                          not require compliance with Section 508. This exception does not apply to any
                          EIT deliverable, service or item that will be used by any Federal employee(s) or
                          member(s) of the public. This exception only applies to those contractors assigned

                                                         IH-38




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                             NTG_00012744
                 Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 39 of 67
           FO IA Backlog Reduction Support Services


                             to fulfill the obligations of this work statement and for the purposes of this
                             requirement, are not considered members of the public.

                             4.14.1.3       Section 508 Compliance Requirements:

                             36 CFR 1194.2(b) (COTS/GOTS products), When procuring a product, each
                             agency shall procure products which comply with the provisions in this part when
                             such products are available in the commercial marketplace or when such products
                             are developed in response to a Government solicitation. Agencies cannot claim a
                             product as a whole is not commercially available because no product in the
                             marketplace meets all the standards. If products are commercially available that
                             meets some but not all of the standards, the agency must procure the product that
                             best meets the standards. When applying this standard, all procurements of EIT
                             shall have documentation of market research that identify a list of products or
                             services that first meet the agency business needs, and from that list of products or
                             services, an analysis that the selected product met more of the accessibility
                             requirements than the non-selected products as required by FAR 39.2. Any
                             selection of a product or service that meets less accessibility standards due to a
                             significant difficulty or expense shall only be permitted under an undue burden
                             claim and requires authorization from the DHS Office of Accessible Systems and
                             Technology (OAST) in accordance with DHS MD 4010.2.

           5.0      GOVERNl\ilENT TERlV[S A.ND DEFINITIONS: See Appendix 1 ----- Abbreviations and
                 Acronyms.

           6.0      GOVERNl\ilENT FURNISHED RESOT.JRCES:

           6.1       GOVERNl\ilENT FURNISHED INFORl\/lA TIONlfECHNOLOGY: The
                 Government will provide the Contractor with Federal Information Technology (IT) resources
                 necessary to perform work at the NRC, or access to USCIS systems via authorized virtual
                 client if working at an off-site location. These resources at the NRC include office
                 automation equipment. In addition, the Contractor will be allowed access (with appropriate
                 security level access) to applications and automated IT systems. Automated IT systems to
                 which the Contractor will have access, as needed, will include the following:

                        11
                             FOIA Immigration Records SysTem (FIRST)
                        11
                             Central Index System (CIS) (if applicable)
                        11
                             WorkPlace-as-a-Service (WPaaS)

                 Contractor personnel shall not load any programs or applications on Government-owned
                 equipment.

           6.2       GOVERN1\1ENT FURNISHED TRAINING: The Contractor shall receive initial
                 training in all USC IS-proprietary systems, as needed. This training will take place at the
                 NRC by appropriate Government personnel. The schedule will be determined at the Kick-
                 Off meeting. The Government will provide to Contractor personnel a two (2) week formal

                                                             IH-39




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                     NTG_00012745
             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 40 of 67
           FO IA Backlog Reduction Support Services


                 training course on the procedures, standards, automated systems, and associated documents
                 to accomplish tasks under Task l, Track 2 Case Processing, as contained in this SOW.

                 During the two (2) weeks following fonnal training, Government staff will be available to
                 support Contractor personnel with processing questions, on an as needed basis. The
                 Contractor is responsible to provide follow-on training to Contractor personnel not available
                 (i.e. new hires, employees without EODs), via a 'Train the Trainer' method. Additionally,
                 the Government will provide training to Contractor personnel on newly acquired equipment,
                 hardware, and software associated with FOIA operations and DHS proprietary systems, or
                 newly implemented FOIA processing procedures, standards, policies or regulations, as
                 needed. Follow-up training, as needed, will be the Contractor's responsibility.

           6.3 GOVERNivlENT Ii'URL'iISHED ivlATERlALS:

                    6.3.1 DHS Administrative Manuals and Guides: Applicable DHS Administrative
                    Manuals and Guides to include the Security Officers Handbook will be available after
                    contract award, as required.

                    6.3.2 FOIA Immigration Records SvsTem (FIRST) User Guide: The automated
                    administrative and production system for responding to requests to USCIS for
                    information under the FOLA./PA. Manuals will be provided in a folder on the common
                    drive for use by the Contractor.

                    6.3.3 Central Index Svstem (CIS) User's Manual (If applicable): Contains instructions on
                    the use and functions of CIS. Copy to be furnished after contract award.

           7.0      GOVERNMENT FURNISHED PROPERTY:

                    7.1 GOVERNl\iENT FURNISHED EQUIPMENT: lJSCIS will provide workspace
                        with desks and other office furniture for up to 20 Contractor workstations located at
                        the NRC. The Government will furnish computer resources, computer terminals
                        (including the following IT equipment: computer, monitor(s), keyboard, mouse and
                        access to a network printer) custodial services, equipment maintenance, workstation,
                        and chair for staff based out of the NRC. The Government will provide maintenance
                        and repairs on all Government furnished equipment unless the maintenance and
                        repairs are required because of Contractor misuse. The Contractor shall be
                        responsible for the cost of replacing or repairing any Government furnished
                        equipment that is damaged due to Contractor negligence. This remedy determination
                        shall be made at the sole discretion of the Government. Should the Contractor utilize
                        fewer than the 20 Contractor workstations provided at the NRC, the Government may
                        notify the Contractor of its intention to reclaim those workstations for other use. For
                        staff who do not routinely work at the Government-owned facility, no GFE will be
                        provided. The Contractor is expected to provide suitable IT equipment capable of
                        providing access to USCIS' WPaaS, including a PIV card reader.




                                                           m-40




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                              NTG_00012746
             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 41 of 67
           FO IA Backlog Reduction Support Services


           7.2       CONSU:MAB:LE SUPPLIES/ADM]NISTRATIVE SUPPLIES: The Government will
                 supply all consumable and administrative supplies required for staff located at the NRC in a
                 reasonable amount necessary to perform required tasks under the scope of the contract. The
                 Contractor shall maintain and manage a sufficient level of identified supplies to perform job
                 tasks. The Contractor shall be required to complete a supply requisition, to replenish supplies
                 and submit the requisition to the COR for approvaL Lack of supplies will not exempt the
                 Contractor from performing tasks unless a work surge or other issues occur. Consumable
                 and administrative supplies will not be provided by the Government for staff who do not
                 routinely work at the Government-owned facility.

           7.3       ·woRK AREA CLEANLINESS: At the NRC, the Contractor shall keep assigned work
                 area floors clear of debris such as paper clips, binder clips, Acco-fasteners, mbber bands,
                 routing slips, buck slips, paper, etc. The Contractor shall also be responsible for maintaining
                 clean desktop surfaces and/or other work surfaces. This is to be completed at the end of each
                 shift, as applicable.

           8.0      GOVERN~1ENT ACCEPTANCE PERIOD:

                 Contractor casework products will be reviewed and accepted in accordance with Section 2.0.

                 The COR will review all other contract deliverables prior to acceptance and provide the
                 Contractor with an e-mail that provides documented reasons for non-acceptance. If the
                 deliverable is acceptable, the COR will send an e-mail to the Contractor notifying it that the
                 deliverable has been accepted.

           8.1     The COR will have the right to reject or require correction of any deficiencies found in
               the deliverables that are contrary to the information contained in the contract. In the event of
               a rejected deliverable, the Contractor will be notified in writing by the COR of the specific
               reasons for rejection. The Contractor may have an opportunity to correct the rejected
               deliverable and return it per delivery instmctions.
           8.2     The COR will have 3 business days to review deliverables and make comments. The
               Contractor shall have 3 business days to make corrections and redeliver. This is considered a
               non-invoicing activity.
           8.3     All other review times and schedules for deliverables shall be agreed upon by the parties
               based on the final approved Project Plan. The Contractor shall be responsible for timely
               delivery to Government personnel in the agreed upon review chain, at each stage of the
               review. The Contractor shall work with personnel reviewing the deliverables to assure that
               the established schedule is maintained.




                                                            m-41




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                NTG_00012747
                Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 42 of 67
              FO IA Backlog Reduction Support Services


              9.0      DELIVERA.BLES:

              9.1      SCHEDULES FOR DELIVERABLES:



                                     Submission of Security Packages
                                                                           \Vithin 30 days of
                            4.1        to the Office of Security and                               COR/OSI
                                                                                 award
                                                 Integrity
                                                                          Within l O business
          2                 4.6           Post Award Conference                                       NiA
                                                                            days of award
                                                                                                     COR,
                                       Draft Project Plan (including        At Post Award
          3                 4.7                                                                   Contracting
                                          Quality Control Plan)              Conference
                                                                                                    Officer
                                                                          Within 14 business         COR,
          4                 4.7              Final Project Plan            days after Post        Contracting
                                                                          Award Conference          Officer
                                                                                                     COR,
                                                                                                  Contracting
                                                                          Within 5 business         Officer,
                                        Monthly Status Report and
          s              4.9; 9.3
                                                Invoice
                                                                         days of prior months       USCIS
                                                                                  end             Electronic
                                                                                                   Invoicing
                                                                                                    System
                                                                         5 business days prior
                                      Standard Operating Procedures
          6                 9.2                                           to full performance        COR
                                                 (SOPs)
                                                                            commencement
                                      Return of Contractor Developed
                                                                           Within 5 days of
          7                 9.4         Materials and Government                                     COR
                                                                          contract completion
                                          Furnished Information
                                        E-Verify Attestation of all        Within 30 days of
          8                                                                                       CO and CS
                                                Employees                       award
                         Clause                                                                  COR who will
                                                                          Within 15 days of
          9             3052.204-      Privacy Awareness Training                                    send to
                                                                               award
                            71                                                                   Privacy Office
                                        Redacted Award emailed to         \Vithin 15 days of
          10                                                                                      CO and CS
                                          FOIA Reading Room                     award

              9.2       STANDARD OPERATING PROCEDURES (SOPS): The Contractor shall develop
                    SOPs, as needed, to document their processes and provide reference information to their
                    employees. The Contractor will submit to COR all necessary SOPs for review. The
                    Contractor will submit any revision or updates to SOPs after initial submission to the COR
                    for review.

              9.3      REPORTING REQlJIREl\ilENTS: Monthly status report shall outline
                    accomplishments for the month for each task identified in the SOW, significant problems

                                                              m-42




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                NTG_00012748
             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 43 of 67
           FO IA Backlog Reduction Support Services


                 encountered and actions taken to resolve them and shall identify percent of task completed to
                 date. The report shall identify such items as: number of cases processed; number of cases
                 rejected; number of on-boarded employees; number of employees processing cases;
                 issues/problems encountered; resolution and/or recommendations to resolve said
                 issues/problems; and plans for the following reporting period and any other information as
                 directed by the C0R.

           9.4       RETUR.'i OF J\'L\TERIALS: All materials developed by the Contractor for use during
                 the performance of this contract, that use Government provided data, shall become sole
                 property of the Government. Materials include, but are not limited to: Standard Operating
                 Procedures; database programs; database products; spreadsheet programs; spreadsheet
                 products; search programs and products; Government business related training materials (e.g.
                 training videos, orientation programs, manuals, etc.); studies; reports (e.g. on productivity,
                 accuracy, etc.); quality analysis and data gathered. ALL SUCH lVLL\TERIALS, AND
                 GOVERNlVIENT FURNISHED INFORlVIA TION, SHALL BE DELIVERED TO THE
                 COR \VITHIN 5 DAYS OF CO:MPLETING CONTRACT.




                                                           m-43




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                               NTG_00012749
              Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 44 of 67
            FO IA Backlog Reduction Support Services


                                                       APPENDIX 1

                                       ABBREVIATIONS AND ACRONYMS




        cceptable Quality     he definition of the minimum standard that must be met before the
       ,evel                 J-overnment will accept a task/service from a Contractor.
        -Files                 lien File. A series of records, regardless of medium, consisting of
                              umbered files prefixed with an "A" that are used to document the
                              rocess or history of an applicant for immigration, an immigrant, or a
                              erson who broke immigration law. The Alien File contains all
                              ocumentation relating to a given individual, identified by the A-numbeL
                             Tote: Non-Immi rant aliens do not have A-files.




                               large, centralized database containing summary data about the
                             xistence and status of most aliens known to the DHS, the location of
                             heir A-Files, and the location of other information pertaining to an alien
                             n other mission-orient databases.




                                                          m-44




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                 NTG_00012750
                  Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 45 of 67
                FO IA Backlog Reduction Support Services


       -,'ile                    1) Usually an accumulation of records or non-records material arranged
                                 ccording to a plan. Sometimes an accumulation of personal papers so
                                   anged. (2) A unit, such as a folder, microfom1, or electronic medium,
                                    taining such records, non-record material, or personal papers.
                                 OIA Immigration Records SysTem - A computer system used to track,
                                 lectronically process, and prepare the necessary documents and reports
                                 or FOINPA.

                                 OIA requests that are over 20 days old.



                                 \ny alien in the United States, except one legally admitted under specific
                                  onimmigrant categories (INA section 101(a) (15))_ An illegal alien who
                                  ntered the United States without inspection, for example, would be
                                 trictly defined as an immigrant under the INA, but is not a permanent
                                 esident alien. Lawful permanent residents are legally accorded the
                                  rivilege of residing permanently in the United States. They may be
                                 ssued immigrant visas by the Department of State overseas or adjusted
                                 o permanent resident status by the Immigration and Naturalization
                                  ervice in the United States.




                                                              m-45




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                  NTG_00012751
              Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 46 of 67
           FO IA Backlog Reduction Support Services


                            rnterials, or other documentary materials, regardless of physical form or
                            haracteristics, made or received by an agency of the United States
                            iovernment under Federal law or in connection with the transaction of
                             ublic business and preserved or appropriate for preservation by that
                            gency or its legitimate successor as evidence of the organization,
                            unctions, policies, decisions, procedures, operations, or other activities
                             f the Government or because of the informational value of the data in
                            hem (44 U.S.C. 3301).
           ------




      frack 2 Case




                                                         m-46




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                NTG_00012752
             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 47 of 67
           FO IA Backlog Reduction Support Services


                                                      APPENDLX2

                                          ERROR ASSESSlV[ENT GUIDE

           This document is intended to provide f_,'Uidance to Government Approvers/Quality Assurance
           staff in assessing errors toward the Contractor Processor's accuracy rate. This provides general
           guidance only and final error assessment rests with the COR or FOIA Government Technical
           Point of Contact.


           Type 1 is an error, minor in nature, that is without foreseeable harm. These errors wm not count
           toward the Contractor Processor's accuracy rate unless a pattern of frequent infractions exist.
           Examples of errors that may fall under this category include:

              •   Withholding in full a document that should have been partially redacted
              •   Excessive withholding of material
              •   Incorrect referral
              •   Isolated release of PH, including law enforcement.
              •   Failure to follow guidance on case note summaries
              •   Failure to apply correct exemptions to redacted material
              •   Failure to refer information to another agency

           Type 2 is an error that is considered significant. These errors will count toward the Contractor
           Processor's accuracy rate. Examples of errors that may fall under this category include:

              •   Failure to redact material found in investigative or law enforcement type documents
              •   Releasing National Security Information
              •   Failure to include an explanation of the exemption(s) applied to a case in the Final Action
                  Letter
              •   Incorrect page counts on Final Action Letters
              •   Processing a case as a FOIA when the subject is a PA and vice versa
              •   Processing a case without Subject's consent
              •   Processing an incorrect record or A# from what was requested




                                                         m-47




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                             NTG_00012753
     beta.SAM.gov                                                                                          Pagel of 20
               Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 48 of 67




                       '¥REGISTER OF VJAGE DETERiv1INATIONS UNDER                       U.S. DEPARTMENT OF

       U\BOR

                THE SEF{VICE CONTRf\CT .AC I1 1
                                                              EMPLOYMENT' STANDARD!3 A.DMINISTRATTON

       By direction of the Secretary of Labor                          WJ,.GE AND HOUR DIVISION

                                                                       WASHINGTON D.C.           20210




                                                            Wage Determination No.: 2015-5106

       Dan.i e1 W. S i.mms             D:i.v:i.si.on of                      Rev.ision No~: 9

       Di.rector                 Wage Determinati.ons!        Date Of Last Revision: 07/16/2019



       Note: Under Executive Order (EO) 13658 an hour1y minimum wage of $10.60 for

       calendar year 2019 app1ies to a11 contracts subject to the Service Contract
       ?.. ct for 1,~1hich the contract is alrJarded      (and. any solicitation      1,~1as   issued) on or

       after January 1 2015. If this contract is covered by the EO the contractor

       must pay a11 workers in any c1assification 1isted on this wage determination

       at least $10.60 per hour (or the applicable wage rate listed on this wage

       determination if it is higher)             for all hours spent performing on the contract

       in calendar year 2019. The EO minimum wage rate wi11 be ad:ju.sted annually.

       Aci.ditiona1 information on contractor requirements and worker protections under

       the EO .i.s avai1able at \'\11,"n", ~ dol go\r /vihd/ gcYvcontracts
                                              v                              ~




       States: Kansas Missouri




       Area: Kansas Counties of Johnson Leavenworth Li.nn Miami Wyandotte



       Missouri Counties of Bates Caldwe11 Cass Clay Clinton Jackson Lafayette

       Platte Ray




                                                            111-48


     https://beta.sam.gov/wage-determination/2015-5106/9/document                                              8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                       NTG_00012754
     beta.SAM.gov                                                                    Page 2 of 20
                 Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 49 of 67




                    **Fringe Benefits Required. Follow the Occupational Listing"',



       OCCUPA.'I'ION CODE - TT'J.'LE                                FOO'I'NOTE           RATE



       01000 - Ad.ministrative Support And Clerical Occupations

         01011 ··· Accountinq Clerk I

         01012 - Accounting Clerk II                                                    17. 34

         01013 - A.ccounting C1erk III

         01020 - l\dministrative l\ssistant                                             27 .26

         01035 - Court Reporter                                                         22.17

         01041 - Customer Service Representative I

         01042 - Customer Service Representative II                                     15.23

         01043 - Customer Service Representative III                                    16.62
         01051     Data Entry Operator I                                                14.46

         01052     Data Entry Operator II                                               15. 78

         01060 - Dispatcher Motor Vehicle                                              20.35

         01070 ··· Docu1nent Preparation Clerk                                          16. 21

         01090 - Duplicating Machine Operator                                           16. 21

         01111 - General Clerk I                                                        12895

         01112 - General Clerk II                                                       14.22

         01113 - General Clerk III                                                      15.96
         01120 - Housinq Referral Assistant                                             20879

         01141 - Messenger Courier                                                      14.34

         01191     Order Clerk I                                                        15.40
         01192     Order Clerk II                                                       17.28

         01261 -    Personnel Ass.i.stant (Employment)   T                              16.17

         01262 -    Personnel Assistant (Employment)     II                             17.97
         01263 ··· Personnel J\.ssistant (Employment)    III                            20.54

         01270 - Production Control Clerk                                               24.75
         01290 - Rental Clerk                                                           14.97

         01300 - Scheduler Maintenance                                                 15. 96

         01311 - Secretary I                                                            15.96
         01312 - Secretary II                                                           17. 90

         01313 - Secretary III                                                          20.79

         01320 - Service Order Dispatcher                                               21.18

         01410 - Supply Technician                                                      27. 26




                                                     111-49


     https://beta.sam.gov/wage-determination/2015-5106/9/document                       8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                 NTG_00012755
     beta.SAM.gov                                                               Page 3 of 20
                 Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 50 of 67


         01420 - Survey Worker                                                        17. 02

         01460 - Switchboard Operator/Receptionist                                    13.87

         01531     Travel Clerk I                                                     15.69

         01532 - Travel Clerk II

         01533 - Travel Clerk III                                                     18. 18
         01611 - Word Processor I                                                     16.02
         01612 - Word Processor II

         01613 - Word Processor III                                                   20.12

       05000 - A.utornot.i.,.1r.: Service Occupa.tions

         05005 - J,.utomobile Body Repairer Fiberglass                               23G30
         05010 --- Automotive      Electrician                                        20.58
         05040 - Aut.omot.i.ve Glass Insta1ler

         05070 - J,.utomotive Worker                                                  19.42

         05110 - Mobile Equipment Servicer                                            16. 81
         05130 --- Motor Equipment Meta.1 Mechanic                                    21.48

         05160 - Motor Equipment Metal Worker                                         19. 42
         05190 - Motor Vehicle Mechanic                                               21.70
         05220 --- Motor Vehicle Mechanic Helper                                      15.47

         05250 - Motor Vehicle Upholstery Worker                                      18 .12

         05280 - t'1oto.r Vr.:h.icle ~'Vrecke.r

         05310 -    Painter Automotive                                               20.58

         05340     Radiator Repair Specialist                                         19.42
         05370 - Ti.re Repairer                                                       15.HJ

         05400 - Transmission Repair Specialist                                       21.48

       07000 - Food Preparation And Service Occupations
         07010 --- Baker                                                              14.52

         07041     Cook I                                                             12. 33
         07042 - Cook II                                                              14.24
         07070 - Dishwasher                                                           10 .11

         07130 - Food Service Worker                                                  10.31
         07210 - Meat Cutter                                                          17893

         07260 - Waiter/Waitress

       09000 --- Furnit:. u..re :Maintenance l\. nd Repair Occupat:. ions

         09010 - Electrostatic Spray Painter                                          21.23
         09040 -    Furniture Handler                                                 15.75

         09080 -    Furniture Refinisher                                              21. 23
         09090 -    Furniture Refinisher Helper                                       17.01




                                                           111-50


     https://beta.sam.gov/wage-determination/2015-5106/9/document                     8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                              NTG_00012756
     beta.SAM.gov                                                            Page 4 of 20
              Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 51 of 67


         09110 - Furn.i.ture Repa:Lrer Mi.nor                                     19.27
         09130 - Upholsterer                                                       15.29
       11000 --- General Serv:Lces And Support Occupat:Lons

         11030 - Cleaner Veh:Lcles                                                11. 73
         11060 - Elevator Operator                                                 12. 93
         11090    Gardener
         11122 -- Housekeep:Lnq J\:Lde                                             12.93
         11150 - Janitor                                                           12. 93
         11210 - Laborer Grounds Ma:Lntenance                                     14.98
         11240 - Maid or Houseman                                                  10. S2
         11260 --- Pruner                                                          13.52
         11270 - Tractor Operator                                                  17. 98

         11330 - Trail Maintenance Worker                                          14. 98
         11360 - Window Cleaner                                                    14.25
       12000 -- Health Occupations
         12010 - Ambu1ance Dr.i.ver                                                17. 67

         12011 - Breath Alcohol Technician                                         19.91
         12012 ·-- Certified Occupational Therapist Assistant                      28.10
         12015 - Certif:Led Physica1 Therap:Lst Assistant                          26.53
         12020 - Denta1 Assistant

         12025 - Dental Hyqienist                                                  34 9.S
                                                                                      G




         12030 - EKG Technician                                                    27.75
         12035 - Electroneurodiagnostic Techno1og:Lst                              27.75

         12040 - Emergency Medical Technician                                      17. 67

         12071 - Licensed Practica1 Nurse I                                        17. 80

         12072 - Licensed Practical Nurse II                                       19.91
         12073 - Licensed Practica1 Nurse III                                      22.19
         12100 - Medical J,.ssistant                                               16.37
         12130 ·-- Medical Laboratory Technician                                   20.66
         12160 --- Medica1 Record Clerk                                            17.70
         12190 - Med.i.ca1 Record Techn.i.c.i.an                                   19.fJO
         12195 - Medical Transcriptionist                                          17. 61

         12210 --- Nuclear Medicine Techno1ogist                                   37.23
         12221 - Nursing Assistant I
         12222 - Nursing Assistant II                                              l3G04
         12223 - Nursing Assistant III                                             14.23
         12224 - Nursinq Assistant IV                                              15.97




                                                   111-51


     https://beta.sam.gov/wage-determination/2015-5106/9/document                  8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                            NTG_00012757
     beta.SAM.gov                                                               Page 5 of 20
                 Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 52 of 67


         12235 - Optical Dispenser
         12236 - Optical Technician                                                   14.95
         12250 - Pharmacy Technician                                                  15.12

         12280 -    Phlebotomist                                                      17.01

         12305 - Radiologic Technologist                                              27.23
         12311 - Registered Nurse I                                                   23.68
         12312 - Registered Nurse II                                                  27.27

         12313 - Registered Nurse II Specialist                                      27.27
         12314 - Registered Nurqa III                                                 33 .15
         12315 - Registered Nurse III Anesthetist                                    33 l.S
                                                                                       G




         12316 - Registered Nurse IV                                                  39.45
         12317 - Scheduler (Drug and Alcohol Testing)                                 24.65
         12320 - Substance P,buse Treatment Counselor                                 19.31

       13000 - Information And Arts Occupations

         13011     Exhibits Specialist I                                              21.13

         13012     Exhibits Specialist II                                             27.35

         13013     Exhibits Specialist III                                            32.01

         13041      Illustrator I                                                     19.30

         13042      Illustrator II                                                    23.90
         13043 -    Illustrator TTJ

         13047 - Librarian                                                            30 9.S
                                                                                           G




         13050 ··· Library Aide/Clerk                                                 11.15

         13054 - LibLaLy Information Technology Systems
         P,dministrator

         13058 - Library Technician                                                   14.93

         13061     Media Specialist I                                                 18.41
         13062 - Media Specia.l..i.st TT                                              20.60
         13063 - Media Specialist III                                                 22.96
         13071      Photographer I                                                    17.20

         13072 - Photographer IT                                                      19.24
         13073 -    Photographer III                                                  23. fJ4
         13074 -    Photographer IV                                                   29 .17
         13075 - Photographer V                                                       35.29
         13090 - Technica.l. Order Library C.l.erk                                    15. fJ1
         13110 - Video Teleconference Technician                                      20. fJ2

       14000 - Information Technology Occupations

         14041 - Computer Operator I




                                                     111-52


     https://beta.sam.gov/wage-determination/2015-5106/9/document                     8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                               NTG_00012758
     beta.SAM.gov                                                                         Page 6 of 20
                 Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 53 of 67


         14042 - Computer Operator II                                                        17893

         14043 - Computer Operator III                                                       l9G99
         14044 --- Computer Operator IV                                                      23.48

         14045 - Computer Operator V                                                         24.61
         14071     Computer Programmer I                                   ( Sf;f;   1)      22. 38

         14072     Computer Prograrmner II                                 (see 1)           26.04

         14073     Cornputer Pro9raTh1ner III                              (see l)
         14074     Computer Programmer IV                                  ( Sf;f;   1)

         14101 - Computer System.s Ana1yst T

         14102 - Computer Systems Ana1yst TT                               (see 1)
         14103 --- Computer Systems J\.na1yst III                          (see 1)
         14150 -    Periphera1 Equipment Operator                                            16.03

         14160 -    Persona1 Computer Support Technician                                     23 48
                                                                                               0




         14170 - System Support Specia1ist                                                   29.37
       15000 - Instructiona1 Occupations

         15010 - Aircrew Training Devices Instructor         (Non-Rated)                     28.00
         15020 - Aircrew Training Devices Instructor         (Rated)                         33.88
         15030 ··· Air Crew Training Devices Instructor ( Pi1ot)                             40.61
         15050 - Computer Based Tra.i.nj_ng Spec.i.a1ist / Instructor                        28.00

         15060 - Educational Technologist                                                    29.30
         15070 -    Flight Instructor (Pilot)                                                40.61
         15080 - Graphic Artist                                                              25.30
         15085 - Maintenance 'T'ec:t Pilot Fixed ,Jet/Prop                                 40.61

         15086 - Maintenance Test Pilot Rotary Wing                                         40G6l
         15088 - Non-Maintenance Test/Co-Pilot                                               40.61
         15090 - Technica1 Instructor                                                        24.09
         15095 - Technical Instructor/Course Deve1oper                                       29. 48
         15110 - Test Proctor                                                                19.46
         15120 ··· Tutor                                                                     19.46

       16000 --- Laundry Dry···Cleaninq Pressinq Jl.nd Related Occupations

         16010 - Assemb1er                                                                   10.11
         16030 - Counter Attendant                                                           10.11
         16040 - Dry Cleaner                                                                 13. 03
         16070 -    Finisher Flat.work Machine                                            10.ll
         16090 -    Presser Hand                                                            10.11

         16110 -    Presser Machine Drye.Leaning                                          10.11
         16130 -    Presser Machine Shirts                                                10 .11




                                                    111-53


     https://beta.sam.gov/wage-determination/2015-5106/9/document                            8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                     NTG_00012759
     beta.SAM.gov                                                                   Page 7 of 20
                 Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 54 of 67


         16160      Prf..:ssf;r Ivrachin.e ~'Vf..:ar.i.ng ~~ppare1 Laund.ry         10.ll

         16190 - Sewing Machine Operator                                               l4GOO
         16220 --- Tailor                                                              14.97
         16250 - Washer Machine                                                       11013

       19000 - Mach.i.ne Tool Ope.rat.ion A.nd Repa.i.r Occupat:i.ons

         19010 - Maclnne-Tool Operator             (Tool Room)                         27.66
         19040 ··· Tool l\nd. Die Maker                                                32.18

       21000 - Materials Hand1.i.ng And Pack:i.ng Occupat.i.ons

         21020 -    Fork1ift Operator

         21030 - Materia1 Coordinator                                                  24.75

         21040 --- Material Expediter                                                  24.75
         21050 - M~~erial Handl:i.ng Laborer

         21071 - Order Fi11er

         21080 -    Production Line Worker          (Food Processing)                  19.24
         21110 - Shipping Packer                                                       15.97

         21130 - Shipping/Receiving rlerk                                              15. 97

         21140     Store VJorker I                                                     14.54

         21150 - Stock C1erk                                                           19 910




         21210 -   Tnnl_s A.nd Pc,rtc.: Attendant                                      J.9.24

         21410 - Warehouse Spec:i.al:i.st

       23000 - Mechanics And Maintenance And Repair Occupations

         23010 --- Aerospace Structu.ra1 Welder                                        28.74

         23019     Aircraft Logs and Records Techn:i.c:i.an                            23.30

         23021 - 11.ircraft Mechanic I                                                 27 630




         23022 - Aircraft Mechanic II                                                  28.74

         23023 ··· Aircraft Mechanic III

         23040     Aircraft Mechanic Helper

         23050 - Aircraft Painter                                                     26.47

         23060 ··· Aircraft Servicer                                                   23.30

         23070 --- Aircraft Surviva1 F1iqht Equipment Technician                       26. 4 7

         23080 - Aircraft Worker                                                       24. 9fJ

         23091 - 11.ircrew Life Support Equipment               (J,.LSE) Mechanic      24.98

         I

         23092 - A.:i.rcrew L.i.fe Support Equipment (ALSE) Mechan.i.c                 27. 63

         II

         23110 - App1iance Mechanic                                                    21. 23

         23120 - Bicyc1e Repairer                                                      20.31




                                                               111-54


     https://beta.sam.gov/wage-determination/2015-5106/9/document                      8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                NTG_00012760
     beta.SAM.gov                                                               Page 8 of 20
                 Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 55 of 67


         23125 - Cable Splicer                                                        40.77

         23130 - Carpenter Maintenance                                               2.5073

         23140 - Carpet Layer                                                         25.78
         23160 - Electrician Maintenance                                             30.70

         23181 - Electronics Technician Maintenance I                                 26.08

         23182 - Electronics Technician Maintenance II                                28. 85

         23183 - Electronics Technician Maintenance III                               30 .13

         23260 -    Fabric Worker                                                     22.14

         23290 -    Fire Alarm System Mechanic

         23310 -    Fire Extinguisher Repairer                                        20. S4

         233..L..L --- Fuel Distribution System Mechanic                              33.04

         23312 -    E~el Distribution System Operator                                 25. 85

         23370 - General Maintenance 1Horker                                          20.36

         23380 - Ground Support Equipment Mechanic                                    27. 63

         23381 --- Ground Support:. Equiprnent Servicer                               23.30

         23382 - Ground Support Equ.i.pm.ent Worker                                   24. 98

         23391 - Gunsmith I                                                           20.54
         23392 - Gunsmith II                                                          23073

         23393 - Gunsmith III                                                         26. 26

         23410 - Heating Ventilation And Air-Conditioning                            25. 08

         Mechanic
         23411 --- Heating Ventilation l\nd Air Contidioning                         26.08

         Mechanic (Research Facility)
         23430 - Heavy Equipment Mechanic                                             26.01

         23440 - Heavy Equipment Operator                                             27. 83

         23460 ··· Instrument Mechanic                                                24.78

         23465      Laboratory/Shelter Mechanic                                       25.15

         23470 - Laborer                                                              14 .21

         23510 - Locksmith                                                            23093

         23530 --- Machinery Maintenance Mechanic

         23550 - Mach.i.nist Maintenance                                             22.01

         23580 - Maintenance Trades Helper                                            16.31

         23591      Metro.logy Technician I                                           24.78
         23592      t'1et.ro.l.ogy Tech.nici.an TT                                    25.77

         23593 - Metro.logy Technician III                                            26. 7S

         23640 - Millwright                                                           34.31

         23710 ··· Office Appliance Repairer                                          21.38




                                                      111-55


     https://beta.sam.gov/wage-determination/2015-5106/9/document                     8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                               NTG_00012761
     beta.SAM.gov                                                               Page 9 of 20
                 Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 56 of 67


         23760 - Pai.nter Maintenance
         23790 - Pipefitter Maintenance                                              29G78
         23810 --- Phllilber Maintenance                                             28.53
         23820 - Pneudraulic Systems Mechanic                                         26 26
                                                                                        0




         23850 - Rigger                                                               24. 78
         23870 - Scale Mechanic                                                       23.73
         23890 --- Sheet---Metal Worker Maintenance                                  29.58
         23910 - Sma11 Engi.ne Mechan.i.c                                             21.10

         23931      Tf..:lf;cornrnun.ications r\1f;chanic I                           24.15
         23932      Telecormnunica tions Mechanic I I                                 25.12
         23950 - Telephone Lineman                                                    24.54
         23960 - Welder Comb.i.nat:i.on Ma.i.ntenance                            22.0l
         23965 - Well Driller                                                         28.22
         23970 - Woodcraft Worker                                                     26. 26

         23980 - Woodworker                                                           20.54
       24000 -    Pr.:rson.a1 Needs Occupation.s

         24550 - Case Manager
         24570 --- Child Care J\.ttendant                                             10.63
         24580 - Chi1d Care Center CJ.erk                                             14. 51
         24610 - Chore Aide                                                           10893
         24620 - Family Readiness And Support Services                                l.5G99
         Coordinator

         24630 - Homemaker                                                            16 .12
       25000 - Plant And. System Operations Occupations

         25010 - Boiler Tender                                                        27.79
         25040 --- Se;,1age Plant Operator                                            22.55
         25070 - Stationary Engineer                                                  27v79

         25190 - Ventilation Equipment Tender                                         20. 00
         25210 - Water Treatmerrt Plant Operator                                      22.55
       27000 - Protective Service Occupations
         27004 - A.larrn Mord. tor                                                    20.03
         27007 - Baggage Inspector                                                    l.5G60
         27008 - Corrections Officer                                                  18.89
         27010 - Court Security Offi.cer                                              20.41
         27030 - Detection Dog Handler

         27040 - Detention Officer                                                    18.89
         27070 - Firefighter                                                          22.60




                                                              111-56


     https://beta.sam.gov/wage-determination/2015-5106/9/document                     8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                              NTG_00012762
     beta.SAM.gov                                                               Page 10 of 20
                 Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 57 of 67


         27101 - Guard T                                                              15.60
         27102 - Guard TT

         27131 - Police Officer T                                                     22.54

         27132 -    Police Officer TT                                                 25.04
       28000 - Recreation Occupations

         28041 - Carnival Equipment Operator                                          12.50
         28042 --- Carnival Equipment Repairer

         28043 - Carnival Worker                                                       9.39

         28210 - Gate Attendant/Gate Tender                                           15.25
         28310 - Lifeguard                                                            12.47
         28350 --- Park l\ttendant (Aide)                                             17.05
         28510 - Recreation Aj_de/Health Fac.ilj_ty A.tt.endant

         28515 - Recreation Specialist                                                20.63

         28630 - Sports Official                                                      13.59
         28690 --- S;,1irruninq Pool Operator                                         19020

       29000 - Stevedoring/Longshoremen Occupational Services
         29010 - Blocker J,..nd Bracer                                                33. 76

         29020 - Hatch Tender                                                         33076
         29030 - L.ine Handler                                                        33.76
         29041 - Stevedore T                                                          31. 50

         29042 - Stevedore TT                                                         35.78
       30000 - Technical Occupations

         30010 - Air Traff.ic Control Special.ist Cent.er [HFO)     (see 2)          39.09
         30011 - J,.ir Traffic Control Specialist Station (HFO)     (see :: )

         30012 - Air Traffic Control Specialist Terminal (HFO)      (see 2)          29.68
         30021 --- Archeological Technician T                                         18.04
         30022 - Archeological Techn.icj_an IT                                        20. 18
         30023 - Archeological Technician ITT                                         24.76

         30030 - Cartographic Technician                                              25.01

         30040 - Civil Engineering Technj_cj_an                                       25.38
         30051     Cryogenic Technician I                                             25.41

         30052     Cryogenic Technician TT                                            28.08

         30061     Drafter/Cl\D Operator T                                            18.04

         30062     Drafter/CAD Ope.rat.or II                                          20. HJ
         30063 - Drafter/CP,D Operator TIT                                            22.51

         30064 - Drafter/CAD Operator TV                                              27. 69

         30081 - Engineering Technician T




                                                    111-57


     https://beta.sam.gov/wage-determination/2015-5106/9/document                     8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                              NTG_00012763
     beta.SAM.gov                                                              Page 11 of 20
                 Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 58 of 67


         30082 - Engineering Technician II                                            19.CJfJ
         30083 - Engineering Technician III                                           21.95
         30084 - Engineering Technician IV                                            24.41

         30085 - Engineering Technician V
         30086 - Engineering Technician VI
         30090 - Environmental Technician                                             23.01
         30095 - Evidence Control Specialist                                          22.95
         30210 - Laboratory Technician                                                22.08

         30221     Latent Fingerprint Technician I
         30222 - Latent Fingerprint Technician II                                     25.84
         30240 --- Mathematical Technician                                            25.01
         30361 - Paralegal/Legal Assistant I

         30362 - Paralegal/Legal Assistant II                                         23.77
         30363 - Paralegal/Legal Assistant III                                        29.08
         30364 - Paralegal/Legal Assistant IV                                         35.18
         30375 - Petroleum Supply Specialist                                          28.08
         30390 - Photo-Optics Technician                                              25.01
         30395 - Radiation Control Technician                                         28.08
         30461 - Technical Writer I

         30462 - Technical Writer II                                                  30.90
         30463 - Technical Writer III                                                 33G99
         30491     Unexploded Ordnance (UXO) Technician I                             24.85
         30492     Unexploded Ordnance [UXO) Technician II                            30.06
         30493 - Unexploded Ordnance (UXO) Technician III                             36G03
         30494 - Unexploded (UXO) Safety Escort                                       24.85
         30495 - Unexploded (UXO) Sweep Personnel                                     24.85
         30501 - Weather Forecaster I                                                 27v69

         30502 - Weather Forecaster II                                                33.68
         30620 --- Weather Observer Combined. Upper Air Or          (see 2)          22.51

         Surface Programs
         30621 - Weather Observer Senior                            (see 2)          25.01
       31000 - Transportation/Mobile Equipment Operation Occupations
         31010 --- Airplane Pilot                                                     30.06
         31020 - Bus Aide                                                             13. 72
         31030 - Bus Driver                                                           l9G30
         31043 - Driver Courier                                                       15.24
         31260 --- Parking and Lot Attendant                                          12. 07




                                                     111-58


     https://beta.sam.gov/wage-determination/2015-5106/9/document                     8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                               NTG_00012764
     beta.SAM.gov                                                              Page 12 of 20
                 Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 59 of 67


         31290 - Shuttle Bus Driver

         31310 - Taxi Driver                                                          11.56
         31361 - Truckdriver Light                                                   16.57

         31362 --- Truckdriver Medium                                                21015

         31363     Truckdr:i.ver Heavy                                               22.03
         31364 - Truckdriver Tractor-Trailer                                         22.03
       99000 - Miscellaneous Occupations

         99020 - Cabin Safety Specialist                                              14. 66

         99030 - Cash.i.er

         99050 - Desk Clerk                                                           10.39
         99095 --- Embalmer                                                           23.99
         99130 -    Flight Follower                                                   24. 85
         99251     Laboratory P,nimal Caretaker I                                     13.lfJ

         99252     Laboratory Animal Caretaker II                                     14.33
         99260     Marketing J\.nalyst                                                29.69
         99310 - MorU.c:i.an                                                          30.24
         99410 -    Pest Controller                                                   17. 98

         99510 -    Photofinishing Worker                                             15.44

         99710 - Recycling Laborer                                                    J.7.70

         99711 - Recycling Specialist                                                 21.25
         99730 - Refuse Collector                                                     15.97
         99810 - Sales Clerk                                                          12.20
         99820 - School Crossing Guard                                                11875

         99830 - Survey Party Chief                                                   24. 54

         99831 - Surveying Aide                                                       15.26
         99832 - Surveying Technician                                                 20.89
         99840 - Vending Mach.i.ne Attendant                                          14. 74

         99841 - Vending Machine Repairer                                             18.47
         99842 --- Vending Machine Repairer Helper                                    14.74




                                                     111-59


     https://beta.sam.gov/wage-determination/2015-5106/9/document                     8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                              NTG_00012765
     beta.SAM.gov                                                                               Page l3 of 20
                   Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 60 of 67




       Note: Executive Order (EO) 13706 Establishing Paid Sick Leave for Federal

       Contractors applies to all contracts subject to the Service Contract. J\.ct for which
       the contract j_s awarded (and any soli.c.i.tat.ion was i.ssued) on or after ~January 1

       2017.       If this contract. is covered by the EO the contract.or must provide employees

       with 1 hour of paid sick leave for every 30 hours they work up to 56 hours of pa.id
       si.ck leave each year. Employees m.ust be perm.i. tted to use pa.id sj_ck leave for thej_r

       own .illness i.njury or other heal.th-related needs .includj_ng preventive care; to

       assist a family member          (or person who is like family to the employee) who is ill

       j_njured or has other health-related needs including preventive care; or for

       reasons result.i.ng from or to ass.i.st a fam.i.ly member (or person who is lj_ke fami..l.y

       to the employee) who is the victim of domestic violence sexual assault or

       stalking.         P,ddit.ional .information on contractor requirements and worker protections

       under the EO is available at www.dol.gov/whd/govcont.racts.




       A.LL OCCUPATIONS LISTED ABOVE RECEIVE THE FOLLOWING BENEFITS:




       HEAL'J.'H   &   WELFARE: L.ife acci.dent and health i.nsurance plans si.ck leave pensi.on

       plans civic and personal leave severance pay and savings and thrift plans.

       Minimum employer contributions costing an average of $4. 54 per hour computed. on the

       basis of all hours worked up to 40 hours per week by service employees employed on

       the contract.




       HEAL'J.'H   &   WELFARE EO 13706: Mi.n.i.mum employer contr.ibut.i.ons costi.ng an average of ~;4.

       22 per hour computed on the bas.is of all hours worked up to 40 hours per week by

       service ernployees ernployeci on t:. he covered contract:. s   ~   *




       *This rate is to be used only when compensating employees for performance on an SCA---




                                                          111-60


     https://beta.sam.gov/wage-determination/2015-5106/9/document                                    8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                             NTG_00012766
     beta.SAM.gov                                                                                                         Page 14 of 20
                    Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 61 of 67


       covered contract also covered by EO 13706 Establishing Paid Sick Leave for Federal
       Contractors.              A contractor may not receive credit toward its SCA obligations for any
       paid sick leave provided pursuant to EO 13706.




       "'V..Z\.CJ1.TION:   ~   ;,1eek.s paicl vacation after l   year of service wit:.h a contractor or

       succf..:ssor 3 ,,,,eeks aftf..:.r f5 years and 4 l.-.Jf..:f..:ks after 15 yf..:a..rs   ~   Length of sf..:.r·v.icr.:

       includes the whole span of cont.i.nuous service w.i.th the present contractor or
       successor wherever employed and with the predecessor contractors in the
       perforinance of similar work at the same Federal facility.                             (See 29 CFR 4.173)




       HOLIDl\YS: A minimum of ten paid holidays per year:                        New Year's Day Martin Luther
       King Jr. 's Birthday Washington's Birthday Memorial Day Independence Day
       Labor Day Columbus Day Veterans' Day Thanksgiving Day and Christmas Day.                                      (A
       contractor may substitute for any of the named holidays another day off with pay in
       accordance with a plan commun.icated to the employees invo.l.ved.)                                (See 29 CFR 4.174)




       'I'HE OCCUPATIONS WHICH HAVE NUMBERED FOOTNOTE!3 TN PA.RENTHESES RECEIVE THE FOLLOWING:




       1)      COMPU'I'ER EMPLOYEES:          Under the SCA at section B(b) th.is wage determination does

       not apply to any employee who individually qualifies as a bona fid.e executive
       acuninistrative or professional employee as defined in 29 C. F'.R. Part 541.                                       Because
       most Computer System Analysts and Computer Programmers who are compensated at a rate
       not less than $27.63              (or on a salary or fee basis at a rate not less than $455 per

       week) an hour would likely qualify as exempt computer professionals (29 C.F'.R. 541.
       400) wage rates may not be listed on this wage determination for all occupations




                                                                  111-61


     https://beta.sam.gov/wage-determination/2015-5106/9/document                                                             8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                       NTG_00012767
     beta.SAM.gov                                                                                      Page 15 of 20
                   Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 62 of 67


       within those job families.          In addition because this wage determination may not

       list a wage rate for some or all occupations within those Job families if the survey

       data indicates that the prevailing wage rate for the occupation equals or exceeds

       $27 63 per hour conformances rnay be necessary for certain nonexernpt ernployees
            e                                                                                            ~   For
       examp1e if an j_nd:i.v:i.dua1 employee :i.s nonexempt but nevertheless performs duties

       within the scope of one of the Computer Systems Analyst or Computer Prograrmner

       occupations for which this wage determination does not specify an SC:J\. waqe rate

       then the wage rate for that employee must be conformed .i.n accordance w:i.th the

       conformance procedures descr:i.bed in the conformance note included on this wage

       d.etermination.




       J,.dditionally because job titles vary widely and change quickly in the computer

       industry Job titles are not determinative of the application of the computer

       profess.i.onal exempt:i.on.     Therefore the exemption appl:i.es only to computer employees

       who satisfy the compensation requirements and whose primary d.uty consists of:



                (l) The applicat:i.on of systems ana1ysis techniques and procedures :i.nc1uding

       consultj_ng w:i.th users to determ.i.ne hardware software or system functional

       specifications;



                (2) The des.i.gn developm.ent documentat:i.on ana1ysis creat:i.on testing or

       modification of computer systems or programs includ.ing prototypes based on and

       related to user or system design specifications;



                (3) The design documentation test:i.ng creation or modi.fication of computer

       programs related to machine operating systems; or



                (4) A combination of the aforementioned duties the performance of which
       requires the same level of sk:i.11s.         (29 C:.F.R. 541.400).




       2)       P,IR TRJ1.FFIC: CONTROLLERS A.ND WEATHER OBSERVERS - NIGHT PJ,.Y   &   STJNDP,Y PAY:     If you

       work at night as part of a regular tour of duty you will earn a night differential

       and receive an additional 10          of basic pay for any hours worked between 6pm and 6am.




                                                         111-62


     https://beta.sam.gov/wage-determination/2015-5106/9/document                                            8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                     NTG_00012768
     beta.SAM.gov                                                                                 Page 16 of 20
                    Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 63 of 67


         If you are a full-t.i.me employed ( 40 hours a week) and Sunday :i.s part of your
       regularly scheduled. workweek you are paid at your rate of basic pay plus a Sunday
       premiu1n of 25'1 of your basic rate for each hour of Sunday work which is not overtime
       (i.e. occasional work on Sunday outside the normal tour of duty is considered
       o\1f.:rt.i.n1f; 1,,-.Jork)   v




       **   Hl\Zll.:R.DOUS pp,_y DTFFEREl'JTTJ\.L   **




       An 8 percent differential is applicable to employees employed in a position that
       represents a hj_gh degree of hazard when work.i.ng w:i.th or .i.n close prox:i.mi.ty to
       ordnance explosives and incendiary materials.              This includes work such as
       screening blending dying mj_xing and pressj_ng of sensitive ordnance explosives
       and pyrotechnj_c compos.i.t.ions such as lead az.i.de black powder and photof.l.ash powder.
        All dry-house act.iv.itj_es .invo.l.ving propellants or explosj_ves.        Dem.il.itarj_zat:i.on
       modification renovation demolition and maintenance operations on sensitive
       ordnance exp.l.osives and .incendiary materials.           A.l.l operations involving re-grading
       and cleaning of artillery ranges.




       A. 4 percent dj_fferent:i.a.l. is appJ.j_cable to employees emp.l.oyed .in a pos:i.t.i.on that
       represents a low degree of hazard when working with or in close proximity to
       ordnance (or employees possibly adjacent to) explosives and j_ncend.iary materj_als
       which involves potential .in:i ury such as laceration of hands face or arms of the
       employee engaged in the operat.i.on .ir.r.i.tat:i.on of the sk.i.n mi.nor burns and the l:i.ke;
       minimal damage to immediate or adjacent work area or equipment being used.                  l\ll
       operations involvj_ng unloadinq storage and haulinq of ordnance expJ.osive and
       .incendj_ary ordnance mater:i.al other than sm.all arms ammunj_t:i.on.       These dj_fferent.i.a.l.s
       are only applicable to work that has been specifically designated by the agency for
       ordnance explosives and incendiary material differential pay.




                                                         111-63


     https://beta.sam.gov/wage-determination/2015-5106/9/document                                         8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                   NTG_00012769
     beta.SAM.gov                                                                                Page 17 of 20
                Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 64 of 67




       **   UNIFORM J\.LLOWANCE   **




       If employees are required to wear uniforms in the performance of this contract.

       (either by the terms of the Government. contract by the employer by the state or

       local law etc.) the cost of furnishing such uniforms and maintaining (by

       laundering or dry cleaning) such uniforms is an expense that may not be borne by an

       employee where such cost. reduces the hourly rate below that. required by the waqe

       determination. The Department. of Labor will accept payment in accordance with the

       following st.andard..s as compliance:




       The contractor or subcontractor is required. to furnish all employees with an

       adequate number of uniforms without. cost or to reimburse employees for the actual

       cost of the uniforms.           In add.i. tj_on where uniform. cleaninq and maj_ntenance is made

       the responsibility of the employee all contract.ors and subcontractors subject to

       this wage determination shall (in the absence of a bona fide collective bargaining
       agreement. prov.idj_ng for a different. amount. or the furnishing of contrary

       aff.i.rm.at:i.ve proof as to the actual cost)      re:i.mburse all em.ployees for such clean.i.ng

       and maintenance at a rate of $3.35 per week (or $.67 cents per day).                However in

       those .in.stances where the uniforms furnished. are made of ""wash and wear""

       materials may be routinely washed and dried with other personal garments and do
       not require any .specia.l. treatment such as dry cJ.ean:i.ng da.i.ly washing or commercj_aJ.

       laundering in order to meet the cleanliness or appearance .standards set by the terms
       of the GO\Jernrnent contract:. by the contract:. or by la1:,1 or by t:. he nature of t:. he work

       there is no requj_rement. that employees be reimbursed for uniform maj_nt.enance costs.




       **   !3ERV.T.CE CONTRACT AC'I' DIRECTORY OF OCCUPA.'I'IONS   **




                                                          111-64


     https://beta.sam.gov/wage-determination/2015-5106/9/document                                     8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                 NTG_00012770
     beta.SAM.gov                                                                                  Page 18 of 20
                Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 65 of 67


       The dut:i.es of employees under job titles l:i.sted are those descr.i.bed .in the
       ""Service Contract Act Directory of Occupations"" Fifth Ed.it.ion (Rev.is.ion 1)

       dated September 2015 unless otherw:i.se .indicated.




       **   REQUEST FOR Jl.UTHORIZP,.TION OF JlJ)DITiotJP,.L CLJ\SSIFICJ\.TION AND WP.GE Ri'\TE Standard

       Form 1444     (;3F-J.444)   **




       Conformance Process:




       'I'he contract.i.ng off:i.cer shall requ:i.re that any r:7.ac:c: of service employee which :i.s

       not listed. herein and which is to be employed under the contract (i.e. the work to

       be performed is not performed by any class:i.f.icat.ion listed :i.n the wage
       determination) be classified by the contractor so as to provide a reasonable

       relat:i.onsh:i.p (i.e. appropr:i.ate .l.evel of sk:i.11 compar.i.son) between such unJ.:i.sted

       classifications and. the classifications .1.isted in the wage determination (See 29 CFR

       4.6(b) (2) (.i)).    Such conform.inq procedures sha.1.1 be .initiated by the contractor

       pr.i.or to the performance of contract work by such unl.i.sted class (es) of employees

       ( See 2 9 CFR 4. 6 (b) ( 2) ( 11) ) .   The Wage and Hour Di vis.ion shall make a f.ina.1

       determ.ina t.ion of conformed. clas s1f .ica t.ion waqe rate and/ or fr .inqe bene f.i ts which

       sha.1.1 be pa.id to al.1 empJ.oyees perform.inq :i.n the class.if.icat:i.on from the f:i.rst day

       of work on wh:i.ch contract work :i.s performed by them. :i.n the class:i.f:i.cat:i.on.      Fa.i1-u.re

       to pay such un.11sted employees the compensation aqreed upon by the .interested.

       parties and/or fully determined by the Waqe and Hour D.iv.is:i.on retroactive to the

       date such c.l.ass of emp1.oyees commenced contract work sha.1.1 be a v:i.oJ.at.ion of the P,.ct

       and th:i.s contract.        (See 29 CFR 4.6(b) (2) (v)). When mult:i.ple wage determ:i.nat:i.ons are

       .included in a contract a separate SF-1444 should be prepared for each waqe

       determination to which a class(es) :i.s to be conformed.




       The process for prepar.inq a conformance request is as fo.1.l.ows:




                                                           111-65


     https://beta.sam.gov/wage-determination/2015-5106/9/document                                       8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                  NTG_00012771
     beta.SAM.gov                                                                         Page 19 of 20
              Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 66 of 67




       1) When preparing the bid the contractor identifies the need for a conformed
       occupation(s) and computes a proposed rate(s).




       2) After contract award the contractor prepares a written report listing in order
       the proposed classification title(s) a Federal grade equivalency (FGE)        for each
       proposed classification ( s)   :i ob description ( s) and rationale for proposed wage
       rate(s) including information regarding the agreement or disagreement of the
       authorized representative of the employees involved. or where there is no authorized.

       representative the employees themselves. This report should. be submitted to the
       contracting officer no later than 30 days after such unlisted class(es) of employees
       performs any contract work.




       3) '!.'he contract.i.ng officer revi.ews the proposed action and promptly submj_ ts a report

       of the action together with the agency's recommend.at.ions and pertinent
       inforination including the position of the contractor and the employees to the U.S.
       Departm.ent of Labor Wage and Hour Division for review (See 29 CF'R 4.6(b)(2)(:i.i.)).




       4) Within 30 days of receipt the Wage and Hour Division approves modifies or
       disapproves the action via transmittal to the agency contracting officer or
       notifies the contractinq officer that additional time will be required to process

       the request.




       5) The contracting officer transmits the Wage and Hour Division's decision to the
       contractor.




                                                    111-66


     https://beta.sam.gov/wage-determination/2015-5106/9/document                               8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                        NTG_00012772
     beta.SAM.gov                                                          Page 20 of20
             Case 3:19-cv-03512-WHO Document 69-4 Filed 09/30/20 Page 67 of 67




       6) Each affected employee shall be furnished by the contractor with a written copy

       of such determination or it shall be posted as a part of the wage determination (
       29 CF:R 4.6(b)(2)(ii.i.)).




       Information required by the Regulations must be submitted on SF-1444 or bond paper.




       When preparing a. conform.an cf..: rf;(rt.1r:st th.e   n   nsf..:rv.i.cr.: Contract A.ct Dirr.:ctory of

       Occupations"" should be used to compare job definitions to ensure that duties

       requested. are not performed. by a classification already listed in the wage

       determination. Remember it is not the            :i ob title but the required tasks that
       determ.i.ne whether a class is .i.ncJ.uded .i.n an establ:i.shed wage detenn:i.nat.i.on.

       Conformances may not be used to artificially spJ.it combine or subdivide

       cJ.assifications J.isted in the wage determination (See 29 CFR 4.152(c) (1)) ."


                                                                                                                      V




                                                              111-67


     https://beta.sam.gov/wage-determination/2015-5106/9/document                                                8/6/2019
CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                         NTG_00012773
